


Exhibit 10.30

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 31st
day of March, 2008, by and between YPI 9801 WESTHEIMER, LLC, a Delaware limited
liability company (“Landlord”) and WILSHIRE STATE BANK, a California
state-chartered bank (“Tenant”).

 

WHEREAS, Landlord, as successor-in-interest to 9801 Westchase, Ltd., a Texas
limited partnership, and Tenant are parties to that certain Office Lease dated
as of March 3, 2005 (the “Lease”) covering approximately 1,096 square feet of
rentable area (the “Premises”) known as Suite 801 on the 8th floor of the
building currently known as Younan Place located at 9801 Westheimer, Houston,
Texas 77042 (the “Building”), as more particularly described therein;

 

WHEREAS, the Landlord is now the owner of the Building and the landlord under
the Lease;

 

WHEREAS, the Term of the Lease currently expires on March 31, 2008 (the “Prior
Expiration Date”), and Tenant desires to extend the Term for a period of
thirty-six (36) months to expire on March 31, 2011;

 

WHEREAS, subject to the terms and conditions hereof, Landlord has agreed to
extend the Term of the Lease as described herein; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing the extension of the Term of
the Lease.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:

 

1.                                      Term. The Term of the Lease is hereby
extended for a period of thirty-six (36) months to expire on March 31, 2011, and
all references in the Lease to the “Term” and the “Expiration Date” are hereby
amended to reflect such extension. The period from April 1, 2008 to March 31,
2011 is referred to herein as the “Extended Term”.

 

2.                                      Monthly Rent. From and after the date
hereof and continuing through the Prior Expiration Date, Tenant shall continue
to pay Monthly Rent and all other sums in accordance with the terms of the
Lease. During the Extended Term, Tenant shall pay Monthly Rent for the Premises
as follows:

 

PERIOD

 

INSTALLMENTS
OF MONTHLY RENT

 

4/1/08 – 3/31/09

 

$

2,100.67

 

4/1/09 – 3/31/10

 

$

2,146.33

 

4/1/10 – 3/31/11

 

$

2,192.00

 

 

All such Monthly Rent shall be payable in accordance with the terms of the
Lease, as amended hereby.

 

1

--------------------------------------------------------------------------------


 

3.                                       Taxes and Operating Expenses. During
the Extended Term, Tenant shall continue to pay Tenant’s Pro Rata Share of
increases in Taxes and Operating Expenses in accordance with the terms of the
Lease; provided that, effective as of April 1, 2008, items L and M of Article 1
of the Lease, respectively, shall be amended in their entireties to read as
follows:

 

L.

Operating Expenses Base:

The actual Operating Expenses for the calendar year 2008, grossed up in
accordance with the last paragraph of Section A of Article 4 of the Lease.

 

 

 

M.

Tax Base:

The actual Taxes for the calendar year 2008.

 

4.                                       Landlord’s Notice Address.

 

(a)                                  Landlord’s notice address set forth in item
F of Article 1 of the Lease is hereby amended in its entirety to the following:

 

YPI 9801 WESTHEIMER, LLC

c/o Younan Properties, Inc.

21700 Oxnard Street, 8th Floor

Woodland Hills, California 91367

Attn: Asset Manager

 

(b)                                 The phrase “9801 Westchase, Ltd.,” contained
in the first sentence of the second paragraph of Section A of Article 8 of the
Lease is hereby deleted.

 

5.                                       Acceptance of Premises. TENANT
ACKNOWLEDGES THAT TENANT CURRENTLY OCCUPIES THE PREMISES AND TENANT HEREBY
ACCEPTS THE PREMISES AND THE BUILDING (INCLUDING THE SUITABILITY OF THE PREMISES
FOR THE USE PERMITTED UNDER THE LEASE) IN “AS IS” CONDITION WITH ANY AND ALL
FAULTS AND LATENT OR PATENT DEFECTS AND WITHOUT RELYING UPON ANY REPRESENTATION
OR WARRANTY (EXPRESS OR IMPLIED) OF LANDLORD OR ANY REPRESENTATIVE OF LANDLORD.
Landlord shall not be required to perform any leasehold improvements or provide
any improvement allowance in connection with this Amendment.

 

6.                                       Remedies. The following is hereby
inserted at the end of paragraph (b) of Article 20 of the Lease:

 

In order to regain possession of the Premises and to deny Tenant access thereto,
Landlord or its agent may, at the expense and liability of the Tenant, alter or
change any or all locks or other security devices controlling access to the
Premises without posting or giving notice of any kind to Tenant and Landlord
shall have no obligation to provide Tenant a key to new locks installed in the
Premises or grant Tenant access to the Premises.

 

7.                                       Miscellaneous. Exhibit C to the Lease
and Exhibit F to the Lease are hereby deleted in their entireties.
Notwithstanding anything to the contrary contained in the Lease, upon the
expiration or earlier termination of the Term of the Lease, as extended hereby,
Tenant shall

 

2

--------------------------------------------------------------------------------


 

remove all phone and data cabling and related equipment that is installed in the
Building after the date hereof by or for the benefit of Tenant.

 

8.                                      Calculation of Charges. Landlord and
Tenant agree that each provision of the Lease, as amended hereby, for
determining charges, amounts, and additional rent payments by Tenant (including
without limitation, Articles 3 and 4 of the Lease) is commercially reasonable,
and as to each such charge or amount, constitutes a “method by which the charge
is to be computed” for purposes of Section 93.012 (Assessment of Charges) of the
Texas Property Code, as such section now exists or as it may be hereafter
amended or succeeded.

 

9.                                      Tax Protest Waiver. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE, TENANT HEREBY WAIVES ALL RIGHTS
TO PROTEST THE APPRAISED VALUE OF THE BUILDING OR LAND ON WHICH THE BUILDING IS
LOCATED OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.

 

10.                                DTPA Waiver. TENANT HEREBY WAIVES ALL ITS
RIGHTS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT,
SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF
TENANT’S OWN SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

 

11.                                Express Negligence.

 

(a)                                 Section B of Article 8 of the Lease is
hereby deleted in its entirety and the following is substituted in lieu thereof:

 

Landlord and Tenant each agree that neither Landlord nor Tenant will have any
claim against the other for any loss, damage or injury which is covered by
insurance carried by either party (or that would have been covered had the
insurance required by the Lease been carried), NOTWITHSTANDING THE NEGLIGENCE OF
EITHER PARTY IN CAUSING THE LOSS. This release shall be valid only if the
insurance policy in question permits waiver of subrogation or if the insurer
agrees in writing that such waiver of subrogation will not affect coverage under
said policy. Each party agrees to use its best efforts to obtain such an
agreement from its insurer if the policy does not expressly permit a waiver of
subrogation.

 

(b)                                Tenant acknowledges and agrees that the
waivers set forth in Section C of Article 8 of the Lease will apply EVEN IF THE
INJURY OR DAMAGE DESCRIBED IN SUCH SECTION IS CAUSED BY THE NEGLIGENCE (BUT NOT
THE WILLFUL MISCONDUCT) OF LANDLORD.

 

(c)                                 Tenant acknowledges and agrees that the
waivers and indemnification set forth in Article 9 of the Lease will apply EVEN
IF THE INJURY, LOSS, COSTS, EXPENSES, CLAIMS OR DAMAGE DESCRIBED IN SUCH
SECTION IS CAUSED BY THE

 

3

--------------------------------------------------------------------------------


 

NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT) OF
LANDLORD.

 

12.                                Brokers. Tenant warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment other than PM Realty Group (“Landlord’s Broker”), and that it
knows of no other real estate brokers or agents who are or might be entitled to
a commission in connection with this Amendment. Landlord agrees to pay a
commission to Landlord’s Broker in connection with this Amendment pursuant to a
separate written agreement between Landlord and such broker. Tenant agrees to
indemnify and hold harmless Landlord from and against any liability or claim
arising in respect to any brokers or agents claiming a commission by, through,
or under Tenant in connection with this Amendment.

 

13.                                Defined Terms. All terms not otherwise
defined herein shall have the same meaning assigned to them in the Lease.

 

14.                                Ratification of Lease. Except as amended
hereby, the Lease shall remain in full force and effect in accordance with its
terms and is hereby ratified. In the event of a conflict between the Lease and
this Amendment, this Amendment shall control. In no event shall Landlord be
liable for any consequential, special or punitive damages as a result of any
breach of or default under the Lease (as amended hereby) by Landlord. TENANT
HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION 91.004(b) OF THE TEXAS PROPERTY
CODE.

 

15.                                No Representations. Landlord and Landlord’s
agents have made no representations or promises, express or implied, in
connection with this Amendment except as expressly set forth herein.

 

16.                                Entire Agreement. This Amendment, together
with the Lease, contains all of the agreements of the parties hereto with
respect to any matter covered or mentioned in this Amendment or the Lease, and
no prior agreement, understanding or representation pertaining to any such
matter shall be effective for any purpose.

 

17.                                Severability. A determination that any
provision of this Amendment is unenforceable or invalid shall not affect the
enforceability or validity of any other provision hereof and any determination
that the application of any provision of this Amendment to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to any other persons or
circumstances.

 

18.                                Governing Law. This Amendment shall be
governed by the laws of the State of Texas.

 

19.                                Section Headings. The section headings
contained in this Amendment are for convenience only and shall in no way enlarge
or limit the scope or meaning of the various and several sections hereof.

 

20.                                Successors and Assigns. The terms and
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

21.                                Submission of Amendment Not Offer. The
submission by Landlord to Tenant of this Amendment for Tenant’s consideration
shall have no binding force or effect, shall not constitute an option, and shall
not confer any rights upon Tenant or impose any obligations upon Landlord

 

4

--------------------------------------------------------------------------------


 

WESTCHASE BANK BUILDING

 

OFFICE LEASE

 

BETWEEN

 

9801 WESTCHASE, LTD.

 

AND

 

WILSHIRE STATE BANK

 

--------------------------------------------------------------------------------


 

1.

BASIC PROVISIONS

1

 

 

 

2.

PREMISES, TERM AND COMMENCEMENT DATE

2

 

 

 

3.

RENT

2

 

 

 

4.

TAXES AND OPERATING EXPENSES

3

 

 

 

5.

LANDLORD’S WORK, TENANT’S WORK, ALTERATIONS AND ADDITIONS

4

 

 

 

6.

USE

5

 

 

 

7.

SERVICES

5

 

 

 

8.

INSURANCE

7

 

 

 

9.

INDEMNIFICATION

7

 

 

 

10.

CASUALTY DAMAGE

8

 

 

 

11.

CONDEMNATION

8

 

 

 

12.

REPAIR AND MAINTENANCE

8

 

 

 

13.

INSPECTION OF PREMISES

9

 

 

 

14.

SURRENDER OF PREMISES

9

 

 

 

15.

HOLDING OVER

10

 

 

 

16.

SUBLETTING AND ASSIGNMENT

10

 

 

 

17.

SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION

11

 

 

 

18.

ESTOPPEL CERTIFICATE

11

 

 

 

19.

DEFAULTS

11

 

 

 

20.

REMEDIES OF LANDLORD

12

 

 

 

21.

QUIET ENJOYMENT

13

 

 

 

22.

ACCORD AND SATISFACTION

13

 

 

 

23.

SECURITY DEPOSIT

13

 

 

 

24.

BROKERAGE COMMISSION

14

 

 

 

25.

FORCE MAJEURE

14

 

 

 

26.

PARKING

14

 

 

 

27.

HAZARDOUS MATERIALS

15

 

 

 

28.

ADDITIONAL RIGHTS RESERVED BY LANDLORD

16

 

 

 

29.

DEFINED TERMS

17

 

 

 

30.

MISCELLANEOUS PROVISIONS

19

 

 

 

31.

SPECIAL PROVISIONS

21

 

EXHIBITS

 

Exhibit A

 

Plan Showing Premises

Exhibit B

 

Work Letter Agreement

Exhibit C

 

Termination Option

Exhibit D

 

Building’s Rules and Regulations; Janitorial Specifications

Exhibit E

 

Commencement Date Confirmation

Exhibit F

 

Renewal Option

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS LEASE, made as of this 3rd day of March, 2005, by and between 9801
WESTCHASE, LTD., a Texas limited partnership (“Landlord”), having an address in
care of PM Realty Group, L.P., 9801 Westheimer, Suite 240, Houston, Texas 77042
and WILSHIRE STATE BANK (“Tenant”) having its principal office at 3200 Wilshire
Boulevard, Los Angeles, California 90010-1302.

 

ARTICLE 1. BASIC PROVISIONS

 

A.

Tenant’s Trade Name:

Wilshire State Bank

 

 

 

B.

Tenant’s Address:

9801 Westheimer, Suite 801, Houston, Texas 77042

 

 

 

C.

Office Building Name:

Westchase Bank Building

 

Address:

9801 Westheimer, Houston, Texas 77042

 

 

 

D.

Premises: Suite/Unit No.:

801

 

 

 

 

Square Feet (Rentable):

1,096 NRA

 

 

 

E.

Landlord:

9801 Westchase, Ltd.

 

 

 

F.

Landlord’s Address:

In care of PM Realty Group, L.P.

 

 

9801 Westheimer, Suite 240, Houston, Texas 77042

 

 

 

G.

Building

PM Realty Group, L.P.

 

Manager/Address:

9801 Westheimer, Suite 240, Houston, Texas 77042

 

 

 

H.

Commencement Date:

March 1st, 2005

 

 

(which date is subject to acceleration as provided in Article 2 and to extension
as provided in Paragraph 5 of Exhibit B)

 

 

 

I.

Expiration Date:

The day immediately preceding the 36th month anniversary of the Commencement
Date, but if such day is not the last day of a month, then the last day of the
month during which such date occurs.

 

 

 

J.

Security Deposit:

$1,552.67

 

 

 

K.

Monthly Rent:

Month

 

Monthly

 

 

of Term

 

Rent

 

 

 

 

 

 

 

1-36

 

$1,552.67/$17.00

 

 

 

L.

Operating Expenses Base:

The actual Operating Expenses for the calendar year 2005.

 

 

 

M.

Tax Base:

The actual Taxes for the calendar year 2005.

 

 

 

N.

Tenant’s Pro Rata Share:

.54%. Tenant’s Pro Rata Share shall be determined by and adjusted by Landlord
from time to time, by dividing the Tenant’s Rentable Square Feet of the Premises
by the rentable area of the Building and multiplying the resulting quotient, to
the second decimal place, by one hundred.

 

 

 

O.

Normal Business Hours

Monday through Friday: 7:00 a.m. to 6:00 p.m.

 

--------------------------------------------------------------------------------


 

 

of Building:

Saturday: 8:00 a.m. to 1:00 p.m.

Sunday:  Closed

 

 

 

P.

Brokers:

For Landlord: PM Realty Group, L.P.

 

 

For Tenant:    N/A

 

 

 

Q.

Parking Fee:

Subject to the terms of Article 26, Tenant shall have the right to use on a
“first come, first served” basis, up to four (4) unreserved parking spaces
within the attached garage for a Parking Fee equal to $0 per unreserved space
per month and one (1) reserved space equal to $50.00 per month (plus applicable
sales tax).

 

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The capitalized terms, and the
terms defined in Article 29, shall have the meanings set forth herein or therein
(unless otherwise modified in this Lease) when used as capitalized terms in
other provisions of this Lease.

 

ARTICLE 2. PREMISES, TERM AND COMMENCEMENT DATE

 

Landlord hereby leases and demises to Tenant and Tenant hereby takes and leases
from Landlord that certain space identified in Article 1 and shown on a plan
attached hereto as Exhibit A (the “Premises”) for a term (the “Term”) commencing
on the Commencement Date and ending on the Expiration Date set forth in
Article 1, unless sooner terminated as provided herein, subject to the
provisions herein contained. The Commencement Date set forth in Article 1 shall
be advanced to such earlier date as Tenant commences occupancy of the Premises
for the conduct of its business. The Commencement Date is subject to extension
as is provided in Paragraph 4 of Exhibit B attached hereto. The actual
Commencement Date and the actual Expiration Date shall be confirmed by execution
of the Commencement Date Confirmation in the form as set forth in Exhibit E. If
Landlord delays delivering possession of the Premises or substantial completion
of any Landlord’s Work under Exhibit B, this Lease shall not be void or
voidable, and Landlord shall have no liability for loss or damage resulting
therefrom.

 

ARTICLE 3. RENT

 

A.                                    Monthly Rent. Tenant shall pay Monthly
Rent in advance on or before the first day of each month of the Term. If the
Term shall commence on a day other than the first day of a month, the Monthly
Rent for the first partial month shall be prorated on a per diem basis. Upon its
execution of this Lease, Tenant shall pay the installment of Monthly Rent owing
for the first full month of the Term and a prorated Monthly Rent for any partial
month which may precede it.

 

B.                                    Additional Rent. All costs and expenses
which Tenant assumes or agrees to pay and any other sum payable by Tenant
pursuant to this Lease, including, without limitation, Tenant’s Pro Rata Share
of increases in Taxes and Operating Expenses under Article 4, shall be deemed
Additional Rent.

 

C.                                    Rent. Monthly Rent, Additional Rent, Taxes
and Operating Expenses and any other amounts which Tenant is or becomes
obligated to pay Landlord under this Lease are herein referred to collectively
as “Rent”, and all remedies applicable to the nonpayment of Rent shall be
applicable thereto. Landlord may apply payments received from Tenant to any
obligations of Tenant then accrued, without regard to such obligations as may be
designated by Tenant.

 

D.                                    Place of Payment, Late Charge, Default
Interest. Rent and other charges required to be paid under this Lease, no matter
how described, shall be paid by Tenant to Landlord at the Building Manager’s
address listed in Article 1, or to such other person and/or address as Landlord
may designate in writing, without any prior notice or demand therefor and
without deduction or set-off or counterclaim and without relief from any
valuation or appraisement Laws. In the event Tenant fails to pay Rent due under
this Lease within ten (10) days of due date of

 

2

--------------------------------------------------------------------------------


 

said Rent, Tenant shall pay to Landlord a late charge of ten percent (10%) on
the amount overdue. Any Rent not paid when due shall also bear interest at the
Default Rate.

 

ARTICLE 4. TAXES AND OPERATING EXPENSES

 

A.                                    Payment of Taxes and Operating Expenses.
It is agreed that during each Lease Year beginning with the first month of 2006
and each month thereafter during the Term, or any extension thereof, Tenant
shall pay to Landlord as Additional Rent, at the same time as Monthly Rent is
paid, an amount equal to one-twelfth (1/12) of Landlord’s estimate (as
determined by Landlord in its sole discretion) of Tenant’s Pro Rata Share of any
projected increase in the Taxes or Operating Expenses for the particular Lease
Year in excess of the Tax Base or Operating Expenses Base, as the case may be
(the “Estimated Escalation Increase”). A final adjustment (the “Escalation
Reconciliation”) shall be made between the parties as soon as practicable
following the end of each Lease Year comparing the actual increase in Tenant’s
Pro Rata Share of Taxes or Operating Expenses in excess of the Tax Base or the
Operating Expenses Base, as the case may be, to the Estimated Escalation
Increase.

 

As soon as practicable following the end of each Lease Year, Landlord shall
submit to Tenant a statement setting forth the Estimated Escalation Increase for
the following Lease Year. Beginning with said statement for the second Lease
Year, it shall also set forth the Escalation Reconciliation for the Lease Year
just completed. To the extent that the Escalation Reconciliation is different
from the Estimated Escalation Increase upon which Tenant paid Rent during the
Lease Year just completed, Tenant shall pay Landlord the difference in cash
within thirty (30) days following receipt by Tenant of such statement from
Landlord, or receive a credit on future Rent owing hereunder (or cash if there
is no future Rent owing hereunder) as the case may be. Until Tenant receives
such statement, Additional Rent for the new Lease Year shall continue to be paid
at the rate being paid for the particular Lease Year just completed, but Tenant
shall commence payment to Landlord of the monthly installment of Additional Rent
on the basis of said statement beginning on the first day of the month following
the month in which Tenant receives such statement. In addition to the above, if,
during any particular Lease Year, there is a change in the information on which
Landlord based the estimate upon which Tenant is then making its payment of
Estimated Escalation Increase so that such Estimated Escalation Increase
furnished to Tenant is no longer accurate, Landlord shall be permitted to revise
such Estimated Escalation Increase by notifying Tenant, and there shall be such
adjustments made in the Additional Rent on the first day of the month following
the serving of such statement on Tenant as shall be necessary by either
increasing or decreasing, as the case may be, the amount of Additional Rent then
being paid by Tenant for the balance of the Lease Year (but in no event shall
any such decrease result in a reduction of Monthly Rent). Landlord’s and
Tenant’s responsibilities with respect to the Additional Rent described herein
shall survive the expiration or early termination of the Term.

 

If the Building is not fully occupied during any particular Lease Year, Landlord
may adjust those Operating Expenses which are affected by Building occupancy for
the particular Lease Year, or portion thereof, as the case may be, to reflect an
occupancy of not less than ninety-five percent (95%) of the rentable area of the
Building.

 

B.                                    Disputes Over Taxes or Operating Expenses.
If Tenant disputes the amount of an Escalation Reconciliation or an Estimated
Escalation Increase, Tenant shall give Landlord written notice of such dispute
within thirty (30) days after Landlord advises Tenant of such adjustment.
Tenant’s failure to give such notice shall constitute a waiver of its right to
dispute the amounts so determined. If Tenant timely objects, Tenant shall have
the right to engage its own accountants (“Tenant’s Accountants”) for the purpose
of verifying the accuracy of the Escalation Reconciliation statement in dispute,
or the reasonableness of the Estimated Escalation statement in dispute. If
Tenant’s Accountants determine that an error has been made, Landlord and
Tenant’s Accountants shall endeavor to agree upon the matter, failing which
Landlord and Tenant’s Accountants shall jointly select an independent certified
public accounting firm (the “Independent Accountant”) which firm shall
conclusively determine whether the Escalation Reconciliation is accurate or
whether the Estimated Escalation Increase is reasonable, and if not, what amount
is accurate or reasonable, as the case may be. Both parties shall be bound by
such determination. If Tenant’s Accountants do not participate in choosing the
Independent Accountant within 20 days after written notice by Landlord, then
Landlord’s determination of the accuracy of the Escalation Reconciliation
statement or the reasonableness of the Estimated Escalation Increase Statement,
as the case may be, shall be conclusive and Tenant shall be bound thereby. All
costs incurred by Tenant in obtaining Tenant’s Accountants and the cost of the
Independent Accountant shall be paid by Tenant unless Tenant’s Accountants
disclose an error, acknowledged by Landlord (or found to have conclusively
occurred by the Independent Accountant), of more than

 

3

--------------------------------------------------------------------------------

 

ten percent (10%) in the computation of the total amount of Taxes or Operating
Expenses as set forth in the statement submitted by Landlord with respect to the
matter in dispute; in which event Landlord shall pay the reasonable costs
incurred by Tenant in obtaining such audits. Tenant shall continue to timely pay
Landlord the amount of the prior year’s Additional Rent determined to be
incorrect as aforesaid until the parties have concurred as to the appropriate
Additional Rent or have deemed to be bound by the determination of the
Independent Accountant in accordance with the preceding terms. Landlord’s delay
in submitting any statement contemplated herein for any Lease Year shall not
affect the provisions of this paragraph, nor constitute a waiver of Landlord’s
rights as set forth herein for said Lease Year or any subsequent Lease Years
during the Term or any extensions thereof.

 

ARTICLE 5. LANDLORD’S WORK, TENANT’S WORK, ALTERATIONS AND ADDITIONS

 

A.                                    Landlord’s Work. Landlord shall construct
the Premises in accordance with Landlord’s obligations as set forth in the work
letter agreement attached hereto as Exhibit B, and hereinafter referred to as
“Landlord’s Work.”

 

B.                                    Tenant’s Work. Tenant, at its sole cost
and expense, shall perform and complete all improvements to the Premises (other
than Landlord’s Work) which Tenant desires to perform for Tenant’s initial
occupancy (herein called “Tenant’s Work”). Tenant shall complete all of Tenant’s
Work in good and workmanlike manner, fully paid for and free from liens, in
accordance with the plans and specifications approved by Landlord. Subject to
Paragraph 7 of Exhibit B, Tenant shall also have the right prior to the
scheduled Commencement Date to come onto the Premises to install its fixtures
and prepare the Premises for the operation of Tenant’s business. Notwithstanding
the fact that foregoing activities by Tenant may occur prior to the scheduled
Commencement Date, Tenant agrees that all of Tenant’s obligations provided for
in this Lease shall apply during such period with the exception of any
obligation to pay Rent.

 

C.                                    Alterations. Except as provided in the
immediately preceding subparagraph B, Tenant shall make no alterations or
additions to the Premises without the prior written consent of the Landlord,
which consent Landlord may grant or withhold in its sole discretion. If Landlord
performs such alterations, additions or Tenant’s Work, as specified in Article 5
herein, Tenant shall pay Landlord, as Additional Rent, the cost thereof plus ten
percent (10%) as reimbursement for Landlord’s overhead. Each payment shall be
made to Landlord within ten (10) days after receipt of an invoice from Landlord.
This provision shall include, but not be limited to, any and all additional work
requested by Tenant to be performed by Landlord.

 

D.                                    Liens. Tenant shall give Landlord at least
ten (10) days’ prior written notice (or such additional time as may be necessary
under applicable Laws) of the commencement of any Tenant’s Work, to afford
Landlord the opportunity of posting and recording notices of non-responsibility.
Tenant will not cause or permit any mechanic’s, materialman’s or similar liens
or encumbrances to be filed or exist against the Premises or the Building or
Tenant’s interest in this Lease in connection with work done under this
Article or in connection with any other work performed by Tenant. Tenant shall
remove any such lien or encumbrance by bond or otherwise within twenty (20) days
from the date of their existence. If Tenant fails to do so, Landlord may pay the
amount or take such other action as Landlord deems necessary to remove any such
lien or encumbrance, without being responsible to investigate the validity
thereof. The amounts so paid and costs incurred by Landlord shall be deemed
Additional Rent under this Lease and payable in full upon demand.

 

E.                                      Compliance with ADA. Notwithstanding
anything to the contrary contained in this Lease, Landlord and Tenant agree that
responsibility for compliance with the Americans With Disabilities Act of 1990
(the “ADA”) shall be allocated as follows: (i) Landlord shall be responsible for
compliance with the provisions of Title III of the ADA for all Common Areas,
including exterior and interior areas of the Building not included within the
Premises or the premises of other tenants; (ii) Landlord shall be responsible
for compliance with the provisions of Title III of the ADA for any construction,
renovations, alterations and repairs made within the Premises if such
construction, renovations, alterations or repairs are made by Landlord for the
purpose of improving the Building generally or are done as Landlord’s Work and
the plans and specifications for the Landlord’s Work were prepared by Landlord’s
architect or space planner and were not provided by Tenant’s architect or space
planner; (iii) Tenant shall be responsible for compliance with the provisions of
Title III of the ADA for any construction, renovations, alterations and repairs
made within the Premises if such construction, renovations, alterations and
repairs are made by Tenant, its employees, agents or contractors, at the
direction of Tenant or done pursuant to plans and specifications prepared or
provided by Tenant or Tenant’s architect or space planner.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6. USE

 

A.                                    Use. Tenant shall use the Premises for
general office purposes, and for no other purpose whatsoever, subject to and in
compliance with all other provisions of this Lease, including without limitation
the Building’s Rules and Regulations attached as Exhibit D hereto. Tenant and
its invitees shall also have the non-exclusive right, along with other tenants
of the Building and others authorized by Landlord, to use the Common Areas
subject to such rules and regulations as Landlord in its discretion may impose
from time to time.

 

B.                                    Restrictions. Tenant shall not at any time
use or occupy, or suffer or permit anyone to use or occupy, the Premises or do
or permit anything to be done in the Premises which: (a) causes or is liable to
cause injury to persons, to the Building or its equipment, facilities or
systems; (b) impairs the character, reputation or appearance of the Building as
a first class office building; (c) impairs the proper and economic maintenance,
operation and repair of the Building or its equipment, facilities or systems; or
(d) annoys or inconveniences other tenants or occupants of the Building.

 

C.                                    Compliance with Laws. Tenant shall keep
and maintain the Premises, its use thereof and its business in compliance with
all Laws. Tenant shall comply with all Laws relating to the Premises and
Tenant’s use thereof, including without limitation, Laws requiring the Premises
to be closed on Sundays or any other days or hours and Laws in connection with
the health, safety and building codes, and any permit or license requirements.
Landlord makes no representation that the Premises are suitable for Tenant’s
purposes.

 

ARTICLE 7. SERVICES

 

A.                                     Climate Control. Landlord shall furnish
heat or air conditioning to the Premises during Normal Business Hours of
Building as set forth in Article 1 as required in Landlord’s reasonable judgment
for the comfortable use and occupation of the Premises. If Tenant requires heat
or air conditioning at any other time, Landlord shall use reasonable efforts to
furnish such service upon reasonable notice from Tenant, and Tenant shall pay
all of Landlord’s charges therefor on demand. Landlord’s current charge for
non-Normal Business Hours of operation is fifty dollars ($50.00) per hour per
floor.

 

The performance by Landlord of its obligations under this Article is subject to
Tenant’s compliance with the terms of this Lease including any connected
electrical load established by Landlord. Tenant shall not use the Premises or
any part thereof in a manner exceeding the heating, ventilating or
air-conditioning (“HVAC”) design conditions (including any occupancy or
connected electrical load conditions), including the rearrangement of
partitioning which may interfere with the normal operation of the HVAC
equipment, or the use of computer or data processing machines or other machines
or equipment in excess of that normally required for a standard office use of
the Premises. If any such use requires changes in the HVAC or plumbing systems
or controls servicing the Premises or portions thereof in order to provide
comfortable occupancy, such changes may be made by Landlord at Tenant’s expense
and Tenant agrees to promptly pay any such amount to Landlord as Additional
Rent.

 

B.                                     Elevator Service. If the Building is
equipped with elevators, Landlord, during Normal Business Hours of Building,
shall furnish elevator service to Tenant to be used in common with others. At
least one elevator shall remain in service during all other hours. Landlord may
designate a specific elevator for use as a service elevator.

 

C.                                     Janitorial Services. Landlord shall
provide janitorial and cleaning services to the Premises, substantially as
described in Exhibit D attached hereto. Tenant shall pay to Landlord on demand
the reasonable costs incurred by Landlord for (i) any cleaning of the Premises
in excess of the specifications in Exhibit D for any reason including, without
limitation, cleaning required because of (A) misuse or neglect on the part of
Tenant or Tenant’s agents, contractors, invitees, employees and customers,
(B) the use of portions of the Premises for special purposes requiring greater
or more difficult cleaning work than office areas, (C) interior glass partitions
or unusual quantities of interior glass surfaces, and (D) non-building standard
materials or finishes installed by Tenant or at its request; and (ii) removal
from the Premises of any refuse and rubbish of Tenant in excess of that
ordinarily accumulated in general office occupancy or at times other than
Landlord’s standard cleaning times.

 

5

--------------------------------------------------------------------------------


 

D.                                     Water and Electricity. Landlord shall
make available domestic water in reasonable quantities to the common areas of
the Building (and to the Premises if so designated in Exhibit B) and cause
electric service sufficient for lighting the Premises and for the operation of
Ordinary Office Equipment to be delivered to the Premises. “Ordinary Office
Equipment” shall mean office equipment wired for 120 volt electric service and
rated and using less than 6 amperes or 750 watts of electric current or other
office equipment approved by Landlord in writing. Landlord shall have the
exclusive right to make any replacement of lamps, fluorescent tubes and lamp
ballasts in the Premises. Landlord may adopt a system of relamping and ballast
replacement periodically on a group basis in accordance with good management
practice. Tenant’s use of electric energy in the Premises shall not at any time
exceed the capacity of any of the risers, piping, electrical conductors and
other equipment in or serving the Premises. In order to insure that such
capacity is not exceeded and to avert any possible adverse effect upon the
Building’s electric system, Tenant shall not, without Landlord’s prior written
consent in each instance, connect appliances or heavy duty equipment, other than
ordinary office equipment, to the Building’s electric system or make any
alteration or addition to the Building’s electric system. Should Landlord grant
its consent in writing, all additional risers, piping and electrical conductors
or other equipment therefor shall be provided by Landlord and the cost thereof
shall be paid by Tenant within 10 days of Landlord’s demand therefor. As a
condition to granting such consent, Landlord may require Tenant to agree to an
increase in Monthly Rent to offset the expected cost to Landlord of such
additional service, that is, the cost of the additional electric energy to be
made available to Tenant based upon the estimated additional capacity of such
additional risers, piping and electrical conductors or other equipment. If
Landlord and Tenant cannot agree thereon, such cost shall be determined by an
independent electrical engineer, to be selected by Landlord and paid equally by
both parties.

 

E.                                       Separate Meters. If the Premises are
separately metered for any utility, Tenant shall pay a utility charge to
Landlord (or directly to the utility company, if possible) based upon the
Tenant’s actual consumption as measured by the meter. Landlord also reserves the
right to install separate meters for the Premises to register the usage of all
or any one of the utilities and in such event Tenant shall pay for the cost of
utility usage as metered to the Premises and which is in excess of the usage
reasonably anticipated by Landlord for normal office usage of the Premises.
Tenant shall reimburse Landlord for the cost of installation of meters if
Tenant’s actual usage exceeds the anticipated usage level by more than 10
percent. In any event, Landlord may require Tenant to reduce its consumption to
the anticipated usage level. The term “utility” for purposes hereof may refer to
but is not limited to electricity, gas, water, sewer, steam, fire protection
system, telephone or other communication or alarm service, as well as HVAC, and
all taxes or other charges thereon.

 

F.                                       Interruptions. Landlord does not
warrant that any of the services referred to above, or any other services which
Landlord may supply, will be free from interruption and Tenant acknowledges that
any one or more of such services may be suspended by reason of accident,
repairs, inspections, alterations or improvements necessary to be made, or by
strikes or lockouts, or by reason of operation of law, or causes beyond the
reasonable control of Landlord. Any interruption or discontinuance of service
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Premises, or any part thereof, nor render Landlord liable to Tenant for
damages by abatement of the Rent or otherwise, nor relieve Tenant from
performance of Tenant’s obligations under this Lease. Landlord shall however,
exercise reasonable diligence to restore any service so interrupted.

 

G.                                     Utilities Provided by Tenant. Tenant
shall (i) make application in Tenant’s own name for all utilities not provided
by Landlord, (ii) comply with all utility company regulations for such
utilities, including requirements for the installation of meters, and
(iii) obtain such utilities directly from, and pay for the same when due
directly to, the applicable utility company. The term “utilities” for purposes
hereof shall include but not be limited to electricity, gas, water, sewer,
steam, fire protection, telephone and other communication and alarm services, as
well as HVAC, and all taxes or other charges thereon. Tenant shall install and
connect all equipment and lines required to supply such utilities to the extent
not already available at or serving the Premises, or at Landlord’s option shall
repair, alter or replace any such existing items. Tenant shall maintain, repair
and replace all such items, operate the same, and keep the same in good working
order and condition. Tenant shall not install any equipment or fixtures, or use
the same, so as to exceed the safe and lawful capacity of any utility equipment
or lines serving the same. The installation, alteration, replacement or
connection of any utility equipment and lines shall be subject to the
requirements for alterations of the Premises set forth in Article 5. Tenant
shall ensure that all Tenant’s HVAC equipment, is installed and operated at all
times in a manner to prevent roof leaks, damage, or noise due to vibrations or
improper installation, maintenance or operation.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 8. INSURANCE

 

A.                                     Required Insurance. Tenant shall maintain
insurance policies, with responsible companies licensed to do business in the
state where the Building is located and satisfactory to Landlord, naming
Landlord, Landlord’s Building Manager, Tenant and any Mortgagee of Landlord, as
their respective interests may appear, at its own cost and expense including
(i) “all risk” property insurance which shall be primary on Tenant’s Work as
referenced in Article 5 and Tenant’s property, including its goods, equipment
and inventory, in an amount adequate to cover their replacement cost;
(ii) business interruption insurance, (iii) commercial general liability
insurance on an occurrence basis with limits of liability in an amount not less
than $1,000,000 (One Million Dollars) combined single limit for each occurrence.
The commercial general liability policy shall include contractual liability
which includes the provisions of Article 9 herein.

 

On or before the Commencement Date, Tenant shall furnish to Landlord and its
Building Manager, certificates of insurance evidencing the aforesaid insurance
coverage, including naming Landlord, 9801 Westchase, Ltd., and Landlord’s
Building Manager as additional insureds. Renewal certificates must be furnished
to Landlord at least thirty (30) days prior to the expiration date of such
insurance policies showing the above coverage to be in full force and effect.

 

All such insurance shall provide that it cannot be canceled except upon thirty
(30) days’ prior written notice to Landlord. Tenant shall comply with all
rules and directives of any insurance board, company or agency determining rates
of hazard coverage for the Premises, including but not limited to the
installation of any equipment and/or the correction of any condition necessary
to prevent any increase in such rates.

 

B.                                     Waiver of Subrogation. Landlord and
Tenant each agree that neither Landlord nor Tenant will have any claim against
the other for any loss, damage or injury which is covered by insurance carried
by either party and for which recovery from such insurer is made,
notwithstanding the negligence of either party in causing the loss. This release
shall be valid only if the insurance policy in question permits waiver of
subrogation or if the insurer agrees in writing that such waiver of subrogation
will not affect coverage under said policy. Each party agrees to use its best
efforts to obtain such an agreement from its insurer if the policy does not
expressly permit a waiver of subrogation.

 

C.                                     Waiver of Claims. Except for claims
arising from Landlord’s willful misconduct that are not covered by Tenant’s
insurance required hereunder, Tenant waives all claims against Landlord for
injury or death to persons, damage to property or to any other interest of
Tenant sustained by Tenant or any party claiming, through Tenant resulting from:
(i) any occurrence in or upon the Premises, (ii) leaking of roofs, bursting,
stoppage or leaking of water, gas, sewer or steam pipes or equipment, including
sprinklers, (iii) wind, rain, snow, ice, flooding, freezing, fire, explosion,
earthquake, excessive heat or cold, or other casualty, (iv) the Building, the
Premises, or the operating and mechanical systems or equipment of the Building,
being defective, or failing, and (v) vandalism, malicious mischief, theft or
other acts or omissions of any other parties including without limitation, other
tenants, contractors and invitees at the Building. Tenant agrees that Tenant’s
property loss risks shall be borne by its insurance, and Tenant agrees to look
solely to and seek recovery only from its insurance carriers in the event of
such losses. For purposes hereof, any deductible amount shall be treated as
though it were recoverable under such policies.

 

ARTICLE 9. INDEMNIFICATION

 

Tenant shall indemnify, defend and hold harmless Landlord and its agents,
successors and assigns, including its Building Manager, from and against all
injury, loss, costs, expenses, claims or damage (including attorney’s fees and
disbursements) to any person or property arising from, related to, or in
connection with any use or occupancy of the Premises by or any act or omission
(including, without limitation, construction and repair of the Premises arising
out of Tenant’s Work or subsequent work) of Tenant, its agents, contractors,
employees, customers, and invitees, which indemnity extends to any and all
claims arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under the terms of this Lease. This
indemnification shall survive the expiration or termination of the Term.

 

Landlord shall not be liable to Tenant for any damage by or from any act or
negligence of any co-tenant or other occupant of the Building, or by any owner
or occupants of adjoining or contiguous property. Landlord shall not be liable
for any injury or damage to persons or property resulting in whole or in part
from the criminal activities or

 

7

--------------------------------------------------------------------------------


 

willful misconduct of others. To the extent not covered by all risk property
insurance, Tenant agrees to pay for all damage to the Building, as well as all
damage to persons or property of other tenants or occupants thereof, caused by
the negligence, fraud or willful misconduct of Tenant or any of its agents,
contractors, employees, customers and invitees. Nothing contained herein shall
be construed to relieve Landlord from liability for any personal injury
resulting from its gross negligence, fraud or willful misconduct. Any liability
of Landlord under this Lease shall not apply to any of Landlord’s General and
Limited Partners, Officers and/or employees.

 

ARTICLE 10. CASUALTY DAMAGE

 

Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises or to the extent it knows of damage, to the
Building. In the event the Premises or any substantial part of the Building is
wholly or partially damaged or destroyed by fire or other casualty which is
covered by Landlord’s insurance, Landlord will proceed to restore the same to
substantially the same condition existing immediately prior to such damage or
destruction unless such damage or destruction is incapable of repair or
restoration within one hundred eighty (180) days, in which event Landlord may,
at Landlord’s option and by written notice given to Tenant within sixty (60)
days of such damage or destruction, declare this Lease terminated as of the
happening of such damage or destruction. If in Landlord’s sole opinion the net
insurance proceeds recovered by reason of the damage or destruction will not be
adequate to complete the restoration of the Building, Landlord shall have the
right to terminate this Lease and all unaccrued obligations of the parties
hereto by sending a notice of such termination to Tenant. To the extent after
fire or other casualty that Tenant shall be deprived of the use and occupancy of
the Premises or any portion thereof as a result of any such damage, destruction
or the repair thereof, provided that Tenant did not cause the fire or other
casualty, Tenant shall be relieved of the same ratable portion of the Monthly
Rent hereunder as the amount of damaged or useless space in the Premises bears
to the rentable square footage of the Premises until such time as the Premises
may be restored. Landlord shall reasonably determine the amount of damaged or
useless space and the square footage of the Premises referenced in the prior
sentence.

 

ARTICLE 11. CONDEMNATION

 

In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of a taking or condemnation
of fifteen percent (15%) or more (but less than the whole) of the Building and
without regard to whether the Premises are part of such taking or condemnation,
Landlord may elect to terminate this Lease by giving notice to Tenant within
sixty (60) days of Landlord receiving notice of such condemnation. All
compensation awarded for any condemnation shall be the property of Landlord,
whether such damages shall be awarded as a compensation for diminution in the
value of the leasehold or to the fee of the Premises, and Tenant hereby assigns
to Landlord all of Tenant’s right, title and interest in and to any and all such
compensation; provided, however, that in the event this Lease is terminated,
Tenant shall be entitled to make a separate claim for the taking of Tenant’s
personal property (including fixtures paid for by Tenant), and for costs of
moving. Notwithstanding anything herein to the contrary, any condemnation award
to Tenant shall be available only to the extent such award is payable separately
to Tenant and does not diminish the award available to Landlord or any Lender of
Landlord and such award shall be limited to the amount of Rent actually paid by
Tenant to Landlord for the period of time for which the award is given. Any
additional portion of such award shall belong to Landlord.

 

ARTICLE 12. REPAIR AND MAINTENANCE

 

A.                                   Tenant’s Obligations.  Tenant shall keep
the Premises in good working order, repair (and in compliance with all Laws now
or hereafter adopted) and condition (which condition shall be neat, clean and
sanitary, and free of pests and rodents), and shall make all necessary
non-structural repairs thereto and any repairs to non-Building standard
mechanical, HVAC (including supplemental and package AC units), electrical and
plumbing systems or components in or serving the Premises, including, without
limitation, private restroom plumbing fixtures and equipment and all appliances
in the kitchen/breakroom. Tenant’s obligations hereunder shall include, but not
be limited to, Tenant’s trade fixtures and equipment, security systems, signs,
interior decorations, floor-coverings, wall-coverings, entry and interior doors,
interior glass, light fixtures and bulbs, keys and locks, alterations to the
Premises whether installed by Tenant or Landlord. For any work performed by
Landlord on behalf of Tenant, Tenant shall pay Landlord, as Additional Rent, the
cost of said work plus ten percent (10%) as reimbursement for

 

8

--------------------------------------------------------------------------------


 

Landlord’s overhead. Each payment shall be made to Landlord within ten (10) days
after receipt of an invoice from Landlord.

 

B.                                     Landlord’s Obligations. Landlord shall
make all necessary structural repairs to the Building and any necessary repairs
to the Building standard mechanical, HVAC, electrical, and plumbing systems in
or servicing the Premises (the cost of which shall be included in Operating
Expenses under Article 4), excluding repairs required to be made by Tenant
pursuant to this Article. Landlord shall have no responsibility to make any
repairs unless and until Landlord receives written notice of the need for such
repair. Landlord shall not be liable for any failure to make repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need for such repairs or maintenance is
received by Landlord from Tenant. Landlord shall make every reasonable effort to
perform all such repairs or maintenance in such a manner (in its judgment) so as
to cause minimum interference with Tenant and the Premises but Landlord shall
not be liable to Tenant for any interruption or loss of business pertaining to
such activities. Landlord shall have the right to require that any damage caused
by the willful misconduct of Tenant or any of Tenant’s agents, contractors,
employees, invitees or customers, be paid for and performed by the Tenant
(without limiting Landlord’s other remedies herein).

 

C.                                     Signs and Obstructions. Tenant shall not
obstruct or permit the obstruction of light, halls, Common Areas, roofs,
parapets, stairways or entrances to the Building or the Premises and will not
affix, paint, erect or inscribe any sign, projection, awning, signal or
advertisement of any kind to any part of the Building or the Premises, including
the inside or outside of the windows or doors, without the written consent of
Landlord. Landlord shall have the right to withdraw such consent at any time and
to require Tenant to remove any sign, projection, awning, signal or
advertisement to be affixed to the Building or the Premises. If such work is
done by Tenant through any person, firm or corporation not designated by
Landlord, or without the express written consent of Landlord, Landlord shall
have the right to remove such signs, projections, awnings, signals or
advertisements without being liable to the Tenant by reason thereof and to
charge the cost of such removal to Tenant as Additional Rent, payable within ten
(10) days of Landlord’s demand therefor.

 

D.                                     Outside Services. Tenant shall not
permit, except by Landlord or a person or company reasonably satisfactory to and
approved by Landlord: (i) the extermination of vermin in, on or about the
Premises; (ii) the servicing of heating, ventilating and air conditioning
equipment; (iii) the servicing or addition thereof of any electrical component;
(iv) the collection of rubbish and trash other than in compliance with local
government health requirements and in accordance with the rules and regulations
established by Landlord, which shall minimally provide that Tenant’s rubbish and
trash shall be kept in containers located so as not to be visible to members of
the public and in a sanitary and neat condition; or (v) window cleaning,
janitorial services or similar work in the Premises.

 

ARTICLE 13. INSPECTION OF PREMISES

 

Tenant shall permit Landlord, the Building Manager and its authorized
representatives to enter the Premises to show the Premises during Normal
Business Hours of Building and at other reasonable times to inspect the Premises
and to make such repairs, improvements, alterations or additions in the Premises
or in the Building of which they are a part as Landlord may deem necessary or
appropriate.

 

ARTICLE 14. SURRENDER OF PREMISES

 

Upon the expiration or sooner termination of the Term, Tenant shall quit and
surrender to Landlord the Premises, broom clean, in good order and condition,
normal wear and tear and damage by fire and other casualty excepted. All
leasehold improvements and other fixtures, such as light fixtures and HVAC
equipment, wall coverings, carpeting and drapes, in or serving the Premises,
whether installed by Tenant or Landlord, shall be Landlord’s property and shall
remain, all without compensation, allowance or credit to Tenant. Any property
not removed shall be deemed to have been abandoned by Tenant and may be retained
or disposed of by Landlord at Tenant’s expense free of any and all claims of
Tenant, as Landlord shall desire. All property not removed from the Premises by
Tenant may be handled or stored by Landlord at Tenant’s expense and Landlord
shall not be liable for the value, preservation or safekeeping thereof. At
Landlord’s option all or part of such property may be conclusively deemed to
have been conveyed by Tenant to Landlord as if by bill of sale without payment
by Landlord. Tenant hereby waives

 

9

--------------------------------------------------------------------------------


 

to the maximum extent allowable the benefit of all Laws now or hereafter in
force in the state in which the Building is located or elsewhere exempting
property from liability for rent or for debt.

 

ARTICLE 15. HOLDING OVER

 

Tenant shall pay Landlord 150% of the amount of Rent then applicable prorated on
a per diem basis for each day Tenant shall retain possession of the Premises or
any part thereof after expiration or earlier termination of the Term, together
with all damages sustained by Landlord on account thereof. The foregoing
provisions shall not serve as permission for Tenant to hold-over, nor serve to
extend the Term (although Tenant shall remain bound to comply with all
provisions of this Lease until Tenant vacates the Premises) and Landlord shall
have the right at any time thereafter to enter and possess the Premises and
remove all property and persons therefrom.

 

ARTICLE 16. SUBLETTING AND ASSIGNMENT

 

Tenant shall not, without the prior written consent of Landlord, list the
Premises or any part thereof as available for assignment or sublease with any
broker or agent or otherwise advertise, post, communicate or solicit prospective
assignees or subtenants through any direct or indirect means, nor assign this
Lease or any interest thereunder, or sublet the Premises or any part thereof, or
permit the use of Premises by any party other than Tenant, or mortgage,
collaterally assign or grant a security interest in this Lease. In the event
that during the Term, Tenant desires to assign or sublease and introduces
Landlord to a proposed assignee, sublessee or replacement tenant for Tenant,
which assignee, sublessee or replacement tenant has a good reputation, is of
financial strength at least equal to that of Tenant (as determined by Landlord
in its sole discretion) and has a use for Premises and a number of employees
reasonably consistent with that of Tenant’s operation, Landlord shall consider
such assignee, sublessee or replacement tenant and notify Tenant with reasonable
promptness as to Landlord’s choice, at Landlord’s sole discretion, of the
following:

 

(a)                                 That Landlord consents to a subleasing of
the Premises or assignment of this Lease to such assignee or sublessee provided
that Tenant shall remain fully liable for all of its obligations and liabilities
under this Lease and provided further that Landlord shall be entitled to any
profit obtained by Tenant from such subletting or assignment; or

 

(b)                                That upon such replacement tenant’s entering
into a mutually satisfactory new lease for the Premises with Landlord, then
Tenant shall be released from all further obligations and liabilities under this
Lease (excepting only any unpaid rentals or any unperformed covenants then past
due under this Lease or any guarantee by Tenant of replacement tenant’s
obligations); or

 

(c)                                 That Landlord declines to consent to such
sublease or assignment due to insufficient or unsatisfactory documentation
furnished to Landlord to establish Tenant’s reputation, financial strength and
proposed use of and operations upon Premises; or

 

(d)                                That Landlord elects to cancel this Lease and
recapture the Premises (in the case of an assignment) or that Landlord elects to
cancel this Lease as to the portion thereof that Tenant had wished to sublease.
In either such event Tenant shall surrender possession of the Premises, or the
portion thereof which is the subject of Tenant’s request on the date set forth
in a notice from Landlord in accordance with the provisions of this Lease
relating to the surrender of the Premises. If this Lease shall be canceled as to
a portion of the Premises only, the Rent payable by Tenant hereunder shall be
abated proportionately according to the ratio that the area of the portion of
the Premises surrendered (as computed by Landlord) bears to the area of the
Premises immediately prior to such surrender. If Landlord shall cancel this
Lease, Landlord may relet the Premises, or the applicable portion of the
Premises, to any other party (including, without limitation, the proposed
assignee, sublessee or replacement tenant), without any liability to Tenant.

 

In no case may Tenant assign any options to sublessee(s) or
assignee(s) hereunder, all such options being deemed personal to Tenant only.
Consent by Landlord hereunder shall in no way operate as a waiver by Landlord
of, or to release or discharge Tenant from, any liability under this Lease or be
construed to relieve Tenant from obtaining Landlord’s consent to any subsequent
assignment, subletting, transfer, use or occupancy.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 17. SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION

 

This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building, and all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, covenants, conditions and restrictions and
Tenant shall not act or permit the Premises to be operated in violation thereof.
If any foreclosure or power of sale proceedings are initiated by any Lender or a
deed in lieu is granted (or if any ground lease is terminated), Tenant agrees,
upon written request of any such Lender or any purchaser at such foreclosure
sale, to attorn and pay Rent to such party and to execute and deliver any
instruments necessary or appropriate to evidence or effectuate such attornment.
In the event of attornment, no Lender shall be: (i) liable for any act or
omission of Landlord, or subject to any offsets or defenses which Tenant might
have against Landlord (prior to such Lender becoming Landlord under such
attornment), (ii) liable for any security deposit or bound by any prepaid Rent
not actually received by such Lender, or (iii) bound by any future modification
of this Lease not consented to by such Lender. Any Lender may elect to make this
Lease prior to the lien of its Mortgage, and if the Lender under any prior
Mortgage shall require, this Lease shall be prior to any subordinate Mortgage;
such elections shall be effective upon written notice to Tenant. Tenant agrees
to give any Lender by certified mail, return receipt requested, a copy of any
notice of default served by Tenant upon Landlord, provided that prior to such
notice Tenant has been notified in writing (by way of service on Tenant of a
copy of an assignment of leases, or otherwise) of the name and address of such
Lender. Tenant further agrees that if Landlord shall have failed to cure such
default within the time permitted Landlord for cure under this Lease, any such
Lender whose address has been so provided to Tenant shall have an additional
period of thirty (30) days in which to cure (or such additional time as may be
required due to causes beyond such Lender’s control, including time to obtain
possession of the Building by power of sale or judicial action or deed in lieu
of foreclosure). The provisions of this Article shall be self-operative;
provided, however, Tenant shall execute such documentation as Landlord or any
Lender may request from time to time in order to confirm the matters set forth
in this Article in recordable form. To the extent not expressly prohibited by
Law, Tenant waives the provisions of any Law now or hereafter adopted which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease or Tenant’s obligations hereunder if such
foreclosure or power of sale proceedings are initiated, prosecuted or completed.

 

ARTICLE 18. ESTOPPEL CERTIFICATE

 

Tenant shall from time to time, upon written request by Landlord or Lender,
deliver to Landlord or Lender, within ten (10) days after receipt of such
request, a statement in writing certifying: (i) that this Lease is unmodified
and in full force and effect (or if there have been modifications, identifying
such modifications and certifying that the Lease, as modified, is in full force
and effect); (ii) the dates to which Rent has been paid; (iii) that Landlord is
not in default under any provision of this Lease (or if Landlord is in default,
specifying each such default); and (iv) the address to which notices to Tenant
shall be sent; it being understood that any such statement so delivered may be
relied upon in connection with any lease, mortgage or transfer.

 

Tenant’s failure to deliver such statement within such time shall be conclusive
upon Tenant that: (i) this Lease is in full force and effect and not modified
except as Landlord may represent; (ii) not more than one month’s Rent has been
paid in advance; (iii) there are no defaults by Landlord; and (iv) notices to
Tenant shall be sent to Tenant’s Address as set forth in Article 1 of this
Lease. Notwithstanding the presumptions of this Article, Tenant shall not be
relieved of its obligation to deliver said statement.

 

ARTICLE 19. DEFAULTS

 

If Tenant: (i) fails to pay when due any installment or other payment of Rent,
or to keep in effect any insurance required to be maintained; or (ii) vacates or
abandons the Premises; or (iii) becomes insolvent, makes an assignment for the
benefit of creditors, files a voluntary bankruptcy or an involuntary petition in
bankruptcy is filed against Tenant which petition is not dismissed within sixty
(60) days of its filing (or any of the events described in this clause
(iii) occurs with respect to any guarantor of this Lease); or (iv) fails to
perform or observe any of the other covenants, conditions or agreements
contained herein on Tenant’s part to be kept or performed and such failure shall
continue for thirty (30) days after notice thereof given by or on behalf of
Landlord; or (v) if the interest of Tenant under this Lease shall be offered for
sale or sold under execution or other legal process or if Tenant makes any

 

11

--------------------------------------------------------------------------------


 

transfer, assignment, conveyance, sale, pledge, disposition of all or a
substantial portion of Tenant’s property, then any such event or conduct shall
constitute a “default” hereunder.

 

If Tenant shall file a voluntary petition pursuant to the United States
Bankruptcy Reform Act of 1978, as the same may be from time to time be amended
(the “Bankruptcy Code”), or take the benefit of any insolvency act or be
dissolved, or if an involuntary petition be filed against Tenant pursuant to the
Bankruptcy Code and said petition is not dismissed within thirty (30) days after
such filing, or if a receiver shall be appointed for its business or its assets
and the appointment of such receiver is not vacated within thirty (30) days
after such appointment, or if it shall make an assignment for the benefit of its
creditors, then Landlord shall have all of the rights provided for in the event
of nonpayment of the Rent.

 

If any alleged default on the part of Landlord hereunder occurs, Tenant shall
give written notice to Landlord in the manner herein set forth and shall afford
Landlord a reasonable opportunity to cure any such default. In addition, Tenant
shall send notice of such default by certified or registered mail, postage
prepaid, to the holder of any Mortgage whose address Tenant has been notified of
in writing, and shall afford such Mortgage holder a reasonable opportunity to
cure any alleged default on Landlord’s behalf. In no event will Landlord be
responsible for any damages incurred by Tenant, including but not limited to,
lost profits or interruption of business as a result of any alleged default by
Landlord hereunder.

 

ARTICLE 20. REMEDIES OF LANDLORD

 

The remedies provided Landlord under this Lease are cumulative.

 

(a)                                 Upon the occurrence of any default, Landlord
may serve notice on Tenant that the Term and the estate hereby vested in Tenant
and any and all other rights of Tenant hereunder shall cease on the date
specified in such notice and on the specified date this Lease shall cease and
expire as fully and with the effect as if the Term had expired for passage of
time.

 

(b)                                Without terminating this Lease in case of a
default or if this Lease shall be terminated for default as provided herein,
Landlord may re-enter the Premises, remove Tenant, or cause Tenant to be removed
from the Premises in such manner as Landlord may deem advisable, with or without
legal process, and using such reasonable force as may be necessary. In the event
of re-entry without terminating this Lease, Tenant shall continue to be liable
for all Rents and other charges accruing or coming due under this Lease.

 

(c)                                 If Landlord, without terminating this Lease,
shall re-enter the Premises or if this Lease shall be terminated as provided in
paragraph (a) above:

 

(i)                                     All Rent due from Tenant to Landlord
shall thereupon become due and shall be paid up to the time of re-entry,
dispossession or expiration;

 

(ii)                                   Landlord, without any obligation to do
so, may relet the Premises or any part thereof for a term or terms which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the Term and may grant such concessions in reletting
as Landlord, in the exercise of its reasonable business judgment, deems
desirable. In connection with such reletting, Tenant shall be liable for all
costs of the reletting including, without limitation, rent concessions, leasing
commissions, legal fees and alteration and remodeling costs; and

 

(iii)                               If Landlord shall have terminated this
Lease, Tenant shall also be liable to Landlord for all damages provided for in
law and under this Lease resulting from Tenant’s breach including, without
limitation, the difference between the aggregate rentals reserved under the
terms of this Lease for the balance of the Term together with all other sums
payable hereunder as Rent for the balance of the Term, less the fair rental
value of the Premises for that period determined as of the date of such
termination. For purposes of this paragraph, Tenant shall be deemed to include
any guarantor or surety of the Lease.

 

12

--------------------------------------------------------------------------------


 

(d)                                Tenant hereby waives all right to trial by
jury in any claim, action, proceeding or counterclaim by either Landlord or
Tenant against each other or any matter arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant, and/or Tenant’s use or
occupancy or the Premises.

 

(e)                                 Tenant shall pay upon demand, all costs and
expenses, including court costs and reasonable legal fees, incurred by Landlord
in enforcing Tenant’s obligations under this Lease, or resulting from Tenant’s
default under this Lease.

 

(f)                                   In addition to the above, Landlord shall
have any and all other rights provided a landlord at law or in equity for breach
of a lease or tenancy by a tenant.

 

ARTICLE 21. QUIET ENJOYMENT

 

Landlord covenants and agrees with Tenant that so long as Tenant pays the Rent
and observes and performs all the terms, covenants, and conditions of this Lease
on Tenant’s part to be observed and performed, Tenant may peaceably and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease, and Tenant’s possession will not be disturbed by anyone claiming by,
through, or under Landlord.

 

ARTICLE 22. ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of the
Rent then due and payable, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

 

ARTICLE 23. SECURITY DEPOSIT

 

To secure the faithful performance by Tenant of all of the covenants, conditions
and agreements set forth in this Lease to be performed by it, including, without
limitation, such covenants, conditions and agreements in this Lease which become
applicable upon its termination by re-entry or otherwise, Tenant has deposited
with Landlord the sum shown in Article 1 as a “Security Deposit” on the
understanding:

 

(a)                                 that the Security Deposit or any portion
thereof may be applied to the curing of any default that may exist, without
prejudice to any other remedy or remedies which the Landlord may have on account
thereof, and upon such application Tenant shall pay Landlord on demand the
amount so applied which shall be added to the Security Deposit so the same will
be restored to its original amount;

 

(b)                                that should the Premises be conveyed by
Landlord, the Security Deposit or any balance thereof may be turned over to
Landlord’s grantee, and if the same be turned over as aforesaid, Tenant hereby
releases Landlord from any and all liability with respect to the Security
Deposit and its application or return, and Tenant agrees to look solely to such
grantee for such application or return;

 

(c)                                 that Landlord may commingle the Security
Deposit with other funds and shall not be obligated to pay Tenant any interest;

 

(d)                                that the Security Deposit shall not be
considered as advance payment of Rent or a measure of damages for any default by
Tenant, nor shall it be a bar or defense to any actions by Landlord against
Tenant; and

 

(e)                                 that if Tenant shall faithfully perform all
of the covenants and agreements contained in this Lease on the part of Tenant to
be performed, the Security Deposit or any then remaining balance thereof, shall
be returned to Tenant, without interest, within thirty (30) days after the
expiration of the Term. Tenant further covenants that it will not assign or
encumber the money deposited herein as a Security Deposit and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.

 

13

--------------------------------------------------------------------------------

 

ARTICLE 24. BROKERAGE COMMISSION

 

Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in
Article 1. Tenant represents and warrants to Landlord that (except with respect
to the Broker(s) identified in Article 1 and with whom Landlord has entered into
a separate brokerage agreement) no broker, agent, commission, salesperson, or
other person has represented Tenant in the negotiations for and procurement of
this Lease and of the Premises and that no commissions, fees, or compensation of
any kind are due and payable in connection herewith to any broker, agent,
commission, salesperson, or other person. Tenant agrees to indemnify, defend and
hold Landlord harmless from any and all claims, suits, or judgments (including,
without limitation, reasonable attorneys’ fees and court costs incurred in
connection with any such claims, suits, or judgments, or in connection with the
enforcement of this indemnity) for any fees, commissions, or compensation of any
kind which arise out of or are in any way connected with any claimed agency
relationship not referenced in Article 1.

 

ARTICLE 25. FORCE MAJEURE

 

Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, inability to obtain or delays in
obtaining any governmental approvals or permits, fire or other casualty,
inability to obtain or delay in obtaining any material, services or financing,
or through acts of God. Tenant shall similarly be excused for delay in the
performance of any obligation hereunder; provided:

 

(a)                                  nothing contained in this Article or
elsewhere in this Lease shall be deemed to excuse or permit any delay in the
payment of the Rent, or any delay in the cure of any default which may be cured
by the payment of money;

 

(b)                                 no reliance by Tenant upon this
Article shall limit or restrict in any way Landlord’s right of self-help as
provided in this Lease; and

 

(c)                                  Tenant shall not be entitled to rely upon
this Article unless it shall first have given Landlord notice of the existence
of any force majeure preventing the performance of an obligation of Tenant
within five days after the commencement of the force majeure.

 

ARTICLE 26. PARKING

 

(a)                                  Landlord hereby grants to Tenant the right,
in common with others authorized by Landlord, to use the parking facilities
owned by Landlord. Landlord, at its sole election, may designate the types and
locations of parking spaces within the parking facilities which Tenant shall be
allowed to use. Landlord shall have the right, at Landlord’s sole election, to
change said types and locations from time to time; provided, however, such
designation shall be uniformly applied and shall not unfairly favor any tenant
in the Building.

 

(b)                                 Commencing on the Commencement Date, Tenant
shall pay Landlord the Parking Fee, if any, shown in Article 1, as Additional
Rent, payable monthly in advance with Monthly Rent. If there is a Parking Fee
shown in Article 1, then thereafter, and throughout the Term, the parking rate
for each type of parking space provided to Tenant hereunder shall be the
prevailing parking rate, as Landlord may designate from time to time, at
Landlord’s sole election, for each such type of parking space. In addition to
the right reserved hereunder by Landlord to designate the parking rate from time
to time, Landlord shall have the right to change the parking rate at any time to
include therein any amounts levied, assessed, imposed or required to be paid to
any governmental authority on account of the parking of motor vehicles,
including all sums required to be paid pursuant to transportation controls
imposed by the Environmental Protection Agency under the Clean Air Act of 1970,
as amended, or otherwise required to be paid by any governmental authority with
respect to the parking, use, or transportation of motor vehicles, or the
reduction or control of motor vehicle traffic, or motor vehicle pollution.

 

14

--------------------------------------------------------------------------------


 

(c)                                  If requested by Landlord, Tenant shall
notify Landlord of the license plate number, year, make and model of the
automobiles entitled to use the parking facilities and if requested by Landlord,
such automobiles shall be identified by automobile window stickers provided by
Landlord, and only such designated automobiles shall be permitted to use the
parking facilities. If Landlord institutes such an identification procedure,
Landlord may provide additional parking spaces for use by customers and invitees
of Tenant on a daily basis at prevailing parking rates, if any. At Landlord’s
sole election, Landlord may make validation stickers available to Tenant for any
such additional parking spaces, provided, however, if Landlord makes validation
stickers available to any other tenant in the Building, Landlord shall make such
validation stickers available to Tenant.

 

(d)                                 The parking facilities provided for herein
are provided solely for the accommodation of Tenant and Landlord assumes no
responsibility or liability of any kind whatsoever from whatever cause with
respect to the automobile parking areas, including adjoining streets, sidewalks,
driveways, property and passageways, or the use thereof by Tenant or Tenant’s
employees, customers, agents, contractors or invitees.

 

ARTICLE 27. HAZARDOUS MATERIALS

 

A.                                    Definition of Hazardous Materials. The
term “Hazardous Materials” for purposes hereof shall mean any chemical,
substance, material or waste or component thereof which is now or hereafter
listed, defined or regulated as a hazardous or toxic chemical, substance,
material or waste or component thereof by any federal, state or local governing
or regulatory body having jurisdiction, or which would trigger any employee or
community “right-to- know” requirements adopted by any such body, or for which
any such body has adopted any requirements for the preparation or distribution
of a materials safety data sheet (“MSDS”).

 

B.                                    No Hazardous Materials. Tenant shall not
transport, use, store, maintain, generate, manufacture, handle, dispose, release
or discharge any Hazardous Materials. However, the foregoing provisions shall
not prohibit the transportation to and from, and use, storage, maintenance and
handling within the Premises of Hazardous Materials customarily used in the
business or activity expressly permitted to be undertaken in the Premises under
Article 6, provided: (a) such Hazardous Materials shall be used and maintained
only in such quantities as are reasonably necessary for such permitted use of
the Premises and the ordinary course of Tenant’s business therein, strictly in
accordance with applicable Law, highest prevailing standards, and the
manufacturers’ instructions therefor, (b) such Hazardous Materials shall not be
disposed of, released or discharged in the Building, and shall be transported to
and from the Premises in compliance with all applicable Laws, and as Landlord
shall reasonably require, (c) if any applicable Law or Landlord’s trash removal
contractor requires that any such Hazardous Materials be disposed of separately
from ordinary trash, Tenant shall make arrangements at Tenant’s expense for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site (subject to scheduling and approval by Landlord), and (d) any such
remaining Hazardous Materials shall be completely, properly and lawfully removed
from the Building upon expiration or earlier termination of this Lease.

 

C.                                    Notices To Landlord. Tenant shall promptly
notify Landlord of: (i) any enforcement, cleanup or other regulatory action
taken or threatened by any governmental or regulatory authority with respect to
the presence of any Hazardous Materials on the Premises or the migration thereof
from or to other property, (ii) any demands or claims made or threatened by any
party relating to any loss or injury resulting from any Hazardous Materials on
the Premises, (iii) any release, discharge or non-routine, improper or unlawful
disposal or transportation of any Hazardous Materials on or from the Premises or
in violation of this Article, and (iv) any matters where Tenant is required by
Law to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises. Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety Law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list, certified to be true and complete,
identifying any Hazardous Materials then used, stored, or maintained upon the
Premises, the use and approximate quantity of each such materials, a copy of any
MSDS issued by the manufacturer therefor, and such other information as Landlord
may reasonably require or as may be required by Law.

 

D.                                    Indemnification of Landlord. If any
Hazardous Materials are released, discharged or disposed of by Tenant or any
other occupant of the Premises, or their employees, agents, invitees or
contractors, on or about the Building in violation of the foregoing provisions,
Tenant shall immediately, properly and in compliance with applicable Laws clean
up, remediate and remove the Hazardous Materials from the Building and any other
affected

 

15

--------------------------------------------------------------------------------


 

property and clean or replace any affected personal property (whether or not
owned by Landlord), at Tenant’s expense (without limiting Landlord’s other
remedies therefor). Tenant shall further be required to indemnify, defend and
hold Landlord, Landlord’s directors, officers, employees and agents harmless
from and against any and all claims, demands, liabilities, losses, damages,
penalties and judgments directly or indirectly arising out of or attributable to
a violation of the provisions of this Article by Tenant, Tenant’s occupants,
employees, contractors or agents. Any clean up, remediation and removal work
shall be subject to Landlord’s prior written approval (except in emergencies),
and shall include, without limitation, any testing, investigation, and the
preparation and implementation of any remedial action plan required by any
governmental body having jurisdiction or reasonably required by Landlord. If
Landlord or any Lender or governmental body arranges for any tests or studies
showing that this Article has been violated, Tenant shall pay for the costs of
such tests. The provisions of this Article shall survive the expiration or
earlier termination of the Term.

 

ARTICLE 28. ADDITIONAL RIGHTS RESERVED BY LANDLORD

 

In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim:

 

(a)                                To name the Building and to change the name
or street address of the Building;

 

(b)                               To install and maintain all signs on the
exterior and interior of the Building;

 

(c)                                To designate all sources furnishing sign
painting or lettering for use in the Building:

 

(d)                               During the last ninety (90) days of the Term,
if Tenant has vacated the Premises, to decorate, remodel, repair, alter or
otherwise prepare the Premises for occupancy, without affecting Tenant’s
obligation to pay Rent for the Premises;

 

(e)                                To have pass keys to the Premises and all
doors therein, excluding Tenant’s vaults and safes;

 

(f)                                  On reasonable prior notice to Tenant, to
exhibit the Premises to any prospective purchaser, Lender, mortgagee, or
assignee of any mortgage on the Building or Land and to others having an
interest therein at any time during the Term, and to prospective tenants during
the last six months of the Term;

 

(g)                               To take any and all measures, including
entering the Premises for the purpose of making inspections, repairs,
alterations, additions and improvements to the Premises or to the Building
(including for the purpose of checking, calibrating, adjusting and balancing
controls and other parts of the Building systems), as may be necessary or
desirable for the operation, improvement, safety, protection or preservation of
the Premises or the Building, or in order to comply with all Laws, or as may
otherwise be permitted or required by this Lease; provided, however, that during
the progress of any work on the Premises or at the Building, Landlord will
attempt not to inconvenience Tenant, but shall not be liable for inconvenience,
annoyance, disturbance, loss of business, or other damage to Tenant by reason of
performing any work or by bringing or storing materials, supplies, tools or
equipment in the Building or the Premises during the performance of any work,
and the obligations of Tenant under this Lease shall not thereby be affected in
any manner whatsoever;

 

(h)                                To relocate various facilities within the
Building and on the land of which the Building is a part if Landlord shall
determine such relocation to be in the best interest of the development of the
Building and said land, provided that such relocation shall not materially
restrict access to the Premises; and

 

(i)                                      To install vending machines of all
kinds in the Building and to receive all of the revenue derived therefrom,
provided, however, that no vending machines shall be installed by Landlord in
the Premises unless Tenant so requests.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 29. DEFINED TERMS

 

For purposes of this Lease, the following word or words shall have the following
meanings:

 

(a)                                   “Building” shall refer to the Building
named in Article 1 of which the Premises are a part (including all
modifications, additions and alterations made to the Building during the Term),
the real property on which the same is located, all plazas, common areas and any
other areas located on said real property and designated by Landlord for use by
all tenants in the Building. The “Premises” as defined in Article 2 are shown on
Exhibit A by hatched lines.

 

(b)                                  “Common Areas” shall mean and include all
areas, facilities, equipment, directories and signs of the Building (exclusive
of the Premises and areas leased to other tenants) made available and designated
by Landlord for the common and joint use and benefit of Landlord, Tenant and
other tenants and occupants of the Building, including, but not limited to,
lobbies, public washrooms, hallways, sidewalks, parking areas, landscaped areas
and service entrances. Common Areas may further include such areas in adjoining
properties under reciprocal easement agreements, operating agreements or other
such agreements now or hereafter in effect and which are available to Landlord,
Tenant and Tenant’s employees and invitees. Landlord reserves the right in its
sole discretion and from time to time, to construct, maintain, operate, repair,
close, limit, take out of service, alter, change, and modify all or any part of
the Common Areas.

 

(c)                                   “Default Rate” shall mean eighteen percent
(18%) per annum, or the highest rate permitted by applicable Law, whichever
shall be less. If the application of the Default Rate causes any provision of
this Lease to be usurious or unenforceable, the Default Rate shall automatically
be reduced so as to prevent such result.

 

(d)                                  “Hazardous Materials” shall have the
meaning set forth in Article 27.

 

(e)                                   “Landlord” and “Tenant” shall be
applicable to one or more parties as the case may be, and the singular shall
include the plural, and the neuter shall include the masculine and feminine; and
if there be more than one, the obligations thereof shall be joint and several.
For purposes of any provisions indemnifying or limiting the liability of
Landlord, the term “Landlord” shall include Landlord’s present and future
partners, members, beneficiaries, trustees, officers, directors, employees,
shareholders, principals, agents, affiliates, successors and assigns.

 

(f)                                     “Law” or “Laws” shall mean all federal,
state, county and local governmental and municipal laws, statutes, ordinances,
rules, regulations, codes, decrees, orders and other such requirements,
applicable equitable remedies and decisions by courts in cases where such
decisions are binding precedents in the state in which the Building is located,
and decisions of federal courts applying the Laws of such state.

 

(g)                                  “Lease” shall mean this lease executed
between Tenant and Landlord, including any extensions, amendments or
modifications and any Exhibits attached hereto.

 

(h)                                 “Lease Year” shall mean each calendar year
or portion thereof during the Term.

 

(i)                                       “Lender” shall mean the holder of a
Mortgage at the time in question, and where such Mortgage is a ground lease,
such term shall refer to the ground lessee.

 

(j)                                        “Mortgage” shall mean all mortgages,
deeds of trust, ground leases and other such encumbrances now or hereafter
placed upon the Building or any part thereof with the written consent of
Landlord, and all renewals, modifications, consolidations, replacements or
extensions thereof, and all indebtedness now or hereafter secured thereby and
all interest thereon.

 

(k)                                   “Operating Expenses” shall mean all
operating expenses of any kind or nature which are necessary, ordinary or
customarily incurred in connection with the operation, maintenance or repair of
the Building as determined by Landlord.

 

17

--------------------------------------------------------------------------------


 

Operating Expenses shall include, but not be limited to:

 

1.1.                            costs of supplies, including, but not limited
to, the cost of relamping all Building standard lighting as the same may be
required from time to time;

 

1.2.                            costs incurred in connection with obtaining and
providing energy for the Building, including, but not limited to, costs of
propane, butane, natural gas, steam, electricity, solar energy and fuel oils,
coal or any other energy sources;

 

1.3.                            costs of water and sanitary and storm drainage
services;

 

1.4.                            costs of janitorial and security services;

 

1.5.                            costs of general maintenance and repairs,
including costs under HVAC and other mechanical maintenance contracts and
maintenance, repairs and replacement of equipment and tools used in connection
with operating the Building;

 

1.6.                            costs of maintenance and replacement of
landscaping;

 

1.7.                            insurance premiums, including fire and all-risk
coverage, together with loss of rent endorsements, the part of any claim
required to be paid under the deductible portion of any insurance policies
carried by Landlord in connection with the Building (where Landlord is unable to
obtain insurance without such deductible from a major insurance carrier at
reasonable rates), public liability insurance and any other insurance carried by
Landlord on the Building, or any component parts thereof (all such insurance
shall be in such amounts as may be required by any holder of a Mortgage or as
Landlord may reasonably determine);

 

1.8.                            labor costs, including wages and other payments,
costs to Landlord of worker’s compensation and disability insurance, payroll
taxes, welfare fringe benefits, and all legal fees and other costs or expenses
incurred in resolving any labor dispute;

 

1.9.                            professional building management fees required
for management of the Building;

 

1.10.                      legal, accounting, inspection, and other consultation
fees (including, without limitation, fees charged by consultants retained by
Landlord for services that are designed to produce a reduction in Operating
Expenses or to reasonably improve the operation, maintenance or state of repair
of the Building) incurred in the ordinary course of operating the Building or in
connection with making the computations required hereunder or in any audit of
operations of the Building;

 

1.11.                      the costs of capital improvements or structural
repairs or replacements made in or to the Building in order to conform to
changes, subsequent to the date of this Lease, in any applicable Laws (herein
“Required Capital Improvements”) or the costs incurred by Landlord to install a
new or replacement capital item for the purpose of reducing Operating Expenses
(herein “Cost Savings Improvements”), and a reasonable reserve for all other
capital improvements and structural repairs and replacements reasonably
necessary to permit Landlord to maintain the Building in its current class. The
expenditures for Required Capital Improvements and Cost Savings Improvements
shall be amortized over the useful life of such capital improvement or
structural repair or replacement (as determined by Landlord). All costs so
amortized shall bear interest on the unamortized balance at the rate of twelve
percent (12%) per annum or such higher rate as may have been paid by Landlord on
funds borrowed for the purpose of constructing these capital improvements.

 

In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.

 

18

--------------------------------------------------------------------------------


 

(l)                                     “Rent” shall have the meaning specified
therefor in Article 3.

 

(m)                               “Tax” or “Taxes” shall mean:

 

1.1.                             all real property taxes and assessments levied
against the Building by any governmental or quasi-governmental authority. The
foregoing shall include all federal, state, county, or local governmental,
special district, improvement district, municipal or other political subdivision
taxes, fees, levies, assessments, charges or other impositions of every kind and
nature, whether general, special, ordinary or extraordinary, respecting the
Building, including without limitation, real estate taxes, general and special
assessments, interest on any special assessments paid in installments, transit
taxes, water and sewer rents, taxes based upon the receipt of rent, personal
property taxes imposed upon the fixtures, machinery, equipment, apparatus,
appurtenances, furniture and other personal property used in connection with the
Building which Landlord shall pay during any calendar year, any portion of which
occurs during the Term (without regard to any different fiscal year used by such
government or municipal authority except as provided below; provided, however,
any taxes which shall be levied on the rentals of the Building shall be
determined as if the Building were Landlord’s only property, and provided
further that in no event shall the term “taxes or assessment,” as used herein,
include any net federal or state income taxes levied or assessed on Landlord,
unless such taxes are a specific substitute for real property taxes. Such term
shall, however, include gross taxes on rentals. Expenses incurred by Landlord
for tax consultants and in contesting the amount or validity of any such taxes
or assessments shall be included in such computations.

 

1.2.                             all “assessments”, including so-called special
assessments, license tax, business license fee, business license tax, levy,
charge, penalty or tax imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, water, drainage, or other improvement or special
district thereof, against the Premises or the Building or any legal or equitable
interest of Landlord therein. For the purposes of this Lease, any special
assessments shall be deemed payable in the maximum number of installments as is
permitted by Law, whether or not actually so paid. If as of the Commencement
Date the Building has not been fully assessed as a completed project, for the
purpose of computing taxes for any adjustment required herein or under
Article 4, taxes shall be adjusted by Landlord, as of the date on which the
adjustment is to be made, to reflect full completion of the Building including
all standard Tenant finish work. If the method of taxation of real estate
prevailing to the time of execution hereof shall be, or has been altered, so as
to cause the whole or any part of the taxes now, hereafter or theretofore
levied, assessed or imposed on real estate to be levied, assessed or imposed on
Landlord, wholly or partially, as a capital levy or otherwise, or on or measured
by the rents received therefrom, then such new or altered taxes attributable to
the Building shall be included within the term real estate taxes, except that
the same shall not include any enhancement of said tax attributable to other
income of Landlord. All of the preceding clauses M (1.1 and 1.2) are
collectively referred to as the “Tax” or “Taxes”.

 

ARTICLE 30. MISCELLANEOUS PROVISIONS

 

A.                                    Rules and Regulations. Tenant shall comply
with all of the rules and regulations promulgated by Landlord from time to time
for the Building. A copy of the current rule and regulations is attached hereto
as Exhibit D.

 

B.                                    Execution of Lease. If more than one
person or entity executes this Lease as Tenant, each such person or entity shall
be jointly and severally liable for observing and performing each of the terms,
covenants, conditions and provisions to be observed or performed by Tenant.

 

C.                                    Notices. All notices under this Lease
shall be in writing and will be deemed sufficiently given for all purposes if,
to Tenant, by delivery to Tenant at the Premises during the hours the Building
is open for business or by certified mail, return receipt requested or by
overnight delivery service (with one acknowledged receipt), to Tenant at the
address set forth below, and if to Landlord, by certified mail, return receipt
requested or by overnight delivery service (with one acknowledged receipt), at
the addresses set forth below.

 

Landlord:                                                                                             
at address shown in Article 1, item F.

 

with a copy to:                                                                
Building Manager at address shown in Article 1, item G.

 

19

--------------------------------------------------------------------------------


 

Tenant:                                                                                                      
at address shown in Article 1, item B.

 

with copy
to:                                                                         
Brian Cho

Senior Vice President/CFO

Wilshire State Bank

3200 Wilshire Blvd.

 

Los Angeles, CA. 90010

 

D.                                     Transfers. The term “Landlord” appearing
herein shall mean only the owner of the Building from time to time and, upon a
sale or transfer of its interest in the Building, the then Landlord and
transferring party shall have no further obligations or liabilities for matters
accruing after the date of transfer of that interest and Tenant, upon such sale
or transfer, shall look solely to the successor owner and transferee of the
Building for performance of Landlord’s obligations hereunder.

 

E.                                       Relocation. Deleted.

 

F.                                       Tenant Financial Statements. Upon the
written request of Landlord, Tenant shall submit financial statements for its
most recent financial reporting period and for the prior Lease Year. Landlord
shall make such request no more than twice during any Lease Year. All such
financial statements shall be certified as true and correct by the responsible
officer or partner of Tenant and if Tenant is then in default hereunder, the
financial statements shall be certified by an independent certified public
accountant.

 

G.                                     Relationship of the Parties. Nothing
contained in this Lease shall be construed by the parties hereto, or by any
third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party (other than a
guarantor) liable for the debts and obligations of any other party, it being
understood and agreed that the only relationship between Landlord and Tenant is
that of landlord and tenant.

 

H.                                    Entire Agreement; Merger.  This Lease
embodies the entire agreement and understanding between the parties respecting
this Lease and the Premises and supersedes all prior negotiations, agreements
and understandings between the parties, all of which are merged herein. No
provision of this Lease may be modified, waived or discharged except by an
instrument in writing signed by the party against which enforcement of such
modification, waiver or discharge is sought.

 

I.                                          No Representation by Landlord.  
Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.

 

J.                                       Limitation of Liability. 
Notwithstanding any provision in this Lease to the contrary, under no
circumstances shall Landlord’s liability or that of its directors, officers,
employees and agents for failure to perform any obligations arising out of or in
connection with this Lease or for any breach of the terms or conditions of this
Lease (whether written or implied) exceed Landlord’s equity interest in the
Building. Any judgments rendered against Landlord shall be satisfied solely out
of proceeds of sale of Landlord’s interest in the Building. No personal judgment
shall lie against Landlord upon extinguishment of its rights in the Building and
any judgments so rendered shall not give rise to any right of execution or levy
against Landlord’s assets. The provisions hereof shall inure to Landlord’s
successors and assigns including any Lender. The foregoing provisions are not
intended to relieve Landlord from the performance of any of Landlord’s
obligations under this Lease, but only to limit the personal liability of
Landlord in case of recovery of a judgment against Landlord; nor shall the
foregoing be deemed to limit Tenant’s rights to obtain injunctive relief or
specific performance or other remedy which may be accorded Tenant by law or
under this Lease. If Tenant claims or asserts that Landlord has violated or
failed to perform a covenant under this Lease, Tenant’s sole remedy shall be an
action for specific performance, declaratory judgment or injunction and in no
event shall Tenant be entitled to any money damages in any action or by way of
set off, defense or counterclaim and Tenant hereby specifically waives the right
to any money damages or other remedies for any such violation or failure.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of this 3rd day
of March, 2005.

 

 

Attest or Witness:

LANDLORD:

 

 

 

9801 WESTCHASE, LTD., a Texas limited partnership

 

 

/s/ [ILLEGIBLE]

 

By:

9801 Westchase, Ltd., a Texas limited partnership, its

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahid Tabrizi

 

 

 

Vahid Tabrizi, it’s Partner and
Attorney in Fact for General Partner

 

 

 

 

 

 

Date:

March 3, 2005

 

 

 

 

 

 

Attest or Witness:

TENANT:

 

 

 

 

 

WILSHIRE STATE BANK, a California State Bank

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ Brian Cho

 

 

 

Brian Cho/Senior Vice President/CFO

 

 

 

 

 

 

Date:

2-22-05

 

22

--------------------------------------------------------------------------------


 

Certificate of Tenant

(If A Corporation or Partnership)

 

I, Brian E. Cho, Secretary or General Partner of Wilshire State Bank, Tenant,
hereby certify that the officers executing the foregoing Lease on behalf of
Tenant is/are duly authorized to act on behalf of and bind the Tenant.

 

 

 

/s/ Brian E. Cho

 

Secretary or General Partner

(Corporate Seal)

 

 

23

--------------------------------------------------------------------------------

 

 

[g16132ky07i001.jpg]

[g16132ky07i002.jpg]

[g16132ky07i003.jpg]

 

P.M. Realty Group

Commercial Property Management & Leasing

 

Leasing Mike Martin - Ph. 281 759 0457

Management Maureen Watson - Ph. 713 785 3895

 

 

 

 

06.09.2004

Revised 06.25.2004

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

WORK LETTER AGREEMENT

 

Mar. 3, 2005

 

TO:

Wilshire State Bank

 

9801 Westheimer, Suite 801

 

Houston, Texas 77042

 

 

RE:

Premises located at 9801 Westheimer, Suite 801

 

Gentlemen:

 

Simultaneously with the execution of this Work Letter Agreement, you (“Tenant”)
and 9801 Westchase, Ltd. (“Landlord”) are entering into a new Lease (the
“Lease”) pertaining to the space referred to above (the “Premises”).

 

In consideration of the covenants contained in this Work Letter Agreement and in
the Lease, Landlord and Tenant agree as follows:

 

Tenant’s Plans

 

1.                                        Tenant desires Landlord to perform
certain leasehold improvement work (the “Work”) in the Premises pursuant to the
following:

 

A.                                   Building Standard paint throughout the
Premises.

 

B.                                     Installation of building standard carpet
and 4” cove base throughout the Premises.

 

C.                                     Ensure the mini blinds are in good
working condition.

 

The Work has been approved by Landlord and Tenant but such approval by Landlord
shall not constitute any warranty by Landlord to Tenant of the adequacy of the
design for Tenant’s intended use of the Premises nor shall Landlord’s approval
of the Plan create any liability or responsibility on the part of Landlord for
compliance with applicable statutes, ordinances, regulations, laws, codes and
industry standards relating to handicap discrimination (including without
limitation, the Americans with Disabilities Act).

 

Working Drawings

 

2.                                        If necessary for the performance of
the Work, Landlord, at its expense, shall prepare final Working Drawings and
specifications for the Work (the “Working Drawings”) based upon and consistent
with the Plan. Tenant shall approve the Working Drawings within three (3) days
after receipt of same from Landlord. Upon approval by both Landlord and Tenant,
the working drawings shall be deemed the Final Drawings.

 

Performance of the Work

 

3.                                        Except as hereinafter provided to the
contrary, Landlord, at its expense, shall perform the Work shown on the Plan and
Working Drawings using (except as may be stated or shown in the Plan or the
Working Drawings) building standard materials and quantities (“Building
Standards”). Tenant shall not be entitled to any credit or payment from

 

1

--------------------------------------------------------------------------------


 

Landlord for any Building Standards or any non-standard Work not utilized by
Tenant. Tenant shall pay for any and all additional costs and expenses
associated with any above building standard finishes, special/additional work
which is not approved prior to the approval of Final Drawings and/or from any
delays in the Work occasioned by Tenant.

 

Substantial Completion

 

4.                                       Landlord shall cause the Work to be
“substantially completed” as soon as reasonably possible, subject to delays
described in Article V of the Lease and delays described in Paragraph 5 of this
Work Letter Agreement. The Work shall be considered “substantially completed”
for all purposes under this Work Letter Agreement and the Lease if and when
Landlord’s architect or Manager certifies that the Work has been completed
(except for minor finish-out and “punchlist” items) in substantial compliance
with the Plans and, if applicable, the Working Drawings, or when Tenant first
takes occupancy of the Premises, whichever first occurs. If the Work is delayed
for any reason (other than a delay specified in Paragraph 6 below), the Lease
shall remain in effect, Landlord shall have no liability to Tenant as a result
of any delay in occupancy, and the Commencement Date of the Lease shall be
extended (subject to Paragraph 5 below) to the date on which the Work is
substantially completed or otherwise defined in the Amendment.

 

Tenant Delays

 

5.                                       The Commencement Date of the Lease will
be the date which is six (6) weeks following the date on which any required
building permits are issued (or if no building permits are required for the
Work, the date the Lease is fully executed by both parties) if the Work has not
been substantially completed on said date by reason of any delay attributable to
Tenant, including without limitation:

 

(i)                                     the failure of Tenant to finalize the
Plan and/or Working Drawings as required under Paragraph 1 and 2 above; or

 

(ii)                                  Tenant’s requirements for special work or
materials, finishes, or installations other than the Building Standards which
are not readily available; or

 

(iii)                                the performance of any other work in the
Premises by any person, firm or corporation employed by or on behalf of Tenant,
or any failure to complete or delay in completion of such work; or

 

(iv)                              any other act or omission of Tenant.

 

Additional Work

 

6.                                       Upon Tenant’s request and submission by
Tenant (at Tenant’s sole cost and expense) of the necessary information and/or
plans and specifications for work other than the Work specified in the Plan and
Working Drawings (the “Additional Work”), Landlord may, at its election, perform
the Additional Work, at Tenant’s sole cost and expense. Prior to commencing any
Additional Work requested by Tenant, Landlord shall submit to Tenant a written
statement of the cost of such Additional Work which cost shall include a 15%
add-on charge for Landlord’s field supervision, administration and overhead and
a proposed Tenant Extra Order (the “TEO”) for Additional Work in the standard
form then in use by Landlord. If Tenant shall fail to enter into said TEO within
one (1) week after Tenant’s receipt thereof, Landlord shall proceed to do only
the Work specified in the Plan and Working Drawings. Tenant agrees to pay to
Landlord, concurrently with its execution of the TEO, the entire cost of the
Additional Work as shown in the statement delivered by Landlord.

 

2

--------------------------------------------------------------------------------


Tenant Access

 

7.                                       Landlord, in Landlord’s discretion and
upon request by Tenant, will grant to Tenant and Tenant’s agents a license to
enter the Premises prior to the Commencement Date in order that Tenant may do
other work required by Tenant to make the Premises ready for Tenant’s use and
occupancy. It shall be a condition to the grant by Landlord and continued
effectiveness of such license that:

 

(a)                                  Tenant shall give to Landlord not less than
three (3) days’ prior written notice of its request to have such access to the
premises, which notice shall contain and/or shall be accompanied by: (i) a
description of and schedule for the work to be performed by those persons and
entities for whom and which such access is being requested; (ii) the names and
addresses of all contractors, subcontractors and material suppliers for whom and
which such early access is being requested and the approximate number of
individuals, itemized by trade, who will be present in the Premises;
(iii) copies of all contracts pertaining to the performance of the work for
which such early access is being requested; (iv) copies of all plans and
specifications pertaining to the work for which such access is being requested;
(v) copies of all licenses and permits required in connection with the
performance of the work for which such access is being requested; and
(vi) certificates of insurance (in amounts and with insured parties satisfactory
to Landlord) and instruments of indemnification against all claims, costs,
expenses, damages and liabilities which may arise in connection with such work.
All of the foregoing shall be subject to Landlord’s approval, which shall not be
unreasonably withheld.

 

(b)                                 Such early access shall be subject to
scheduling by Landlord.

 

(c)                                  Tenant’s agents, contractors, workmen,
mechanics, suppliers and invitees shall work in harmony and not interfere with
Landlord and Landlord’s agents in performing the Work and any Additional Work in
the Premises, Landlord’s work in other premises and in common areas of the
Building, or the general operation of the Building. If at any time such entry
shall cause or threaten to cause such disharmony, Landlord may withdraw such
license upon twenty-four (24) hours’ prior written notice to Tenant.

 

Any such entry into and occupation of the Premises by Tenant shall be deemed to
be under all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Rent and specifically including the
provisions of Article V thereof. Landlord shall not be liable for any injury,
loss or damage which may occur to any of Tenant’s work or installations made in
the Premises or to property placed therein prior to the commencement of the
Term, the same being at Tenant’s sole risk and liability. Tenant shall be liable
to Landlord for any damage to the Premises or to any portion of the Work caused
by Tenant or any of Tenant’s employees, agents, contractors, workmen or
suppliers. In the event the performance of the work by Tenant, its agents,
employees or contractors causes extra costs to Landlord or requires the use of
elevators during hours other than 9:00 a.m. to 11:00 a.m. or 2:00 p.m. to
4:30 p.m. on Monday through Friday (except holidays), Tenant shall reimburse
Landlord for the entire extra cost and the cost incurred by Landlord for the
engineers or operators under applicable union regulations or contracts, if any.

 

8.                                       The terms and provisions of the Lease,
insofar as they are applicable to this Work Letter Agreement, are hereby
incorporated herein by reference.

 

3

--------------------------------------------------------------------------------


 

9.                                       All amounts payable by Tenant to
Landlord hereunder shall be deemed to be Rent under the Lease and upon any
default in the payment of same, Landlord shall have all of the rights and
remedies provided for in the Lease.

 

 

Attest or Witness:

 

LANDLORD:

 

 

 

 

 

9801 WESTCHASE, LTD., a Texas limited partnership

 

 

 

/s/ [ILLEGIBLE]

 

By:

9801 Westchase, Ltd., a Texas limited partnership, its

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vahid Tabrizi

 

 

 

 

Vahid Tabrizi, it’s Partner and
Attorney in Fact for General Partner

 

 

 

 

 

 

 

 

Date:

March 3, 2005

 

 

 

 

 

 

 

 

Attest or Witness:

 

TENANT:

 

 

 

 

 

 

 

WILSHIRE STATE BANK, a California State Bank

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ Brian Cho

 

 

 

 

Brian Cho/Senior Vice President/CFO

 

 

 

 

 

 

 

 

Date:

2-22-05

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERMINATION OPTION

 

This Exhibit is attached to and a part of that certain Lease Agreement dated as
of March 3, 2005, executed by and between 9801 WESTCHASE, LTD., a Texas limited
partnership (“Landlord”) and Wilshire State Bank (“Tenant”). Any capitalized
term used but not defined herein shall have the meaning assigned to it in the
provisions designated in the Lease as the Supplemental Lease Provisions.
Landlord and Tenant mutually agree as follow:

 

Notwithstanding any provision in this Lease to the contrary, In the event Tenant
begins operation of a full service retail banking facility within a twenty (20)
mile radius of Westchase Bank Builiding, Tenant shall have the right to
terminate this Lease pursuant to the following terms and condition precedent:

 

Tenant shall exercise such termination right, if at all, by delivering to
Landlord written notice three (3) months prior to the Termination Date,
specifying that Tenant elects to terminate this Lease (“Termination Notice”).
The Termination Notice must be sent by United States certified mail, return
receipt requested. The Termination Notice must be sent together with ther
Termination Fee described below and further conditioned upon Tenant not then
being in default at the time of such notice nor being in default at any time
thereafter.

 

In order to validly exercise this Termination Option, Tenant shall pay to
Landlord a fee (“Termination Fee”) in the amount equal to the sum of: (a) total
unamortized Landlord costs associated with this Lease; (b) four (4) months of
Monthy Rent as specified in Article l.K of the Lease. The Termination Fee must
be paid to Landlord at the time the written notice exercising this Termination
Option is provided to Landlord. Payment of such Termination Fee shall be a
condition to Landlord’s rights under Exhibit C of the Lease, and failure to pay
such Termination Fee to Landlor or timely terminate as described above, shall
cause this Lease to remain in full force and effect and the Tenant shall be
deemed to have not given any notice of termination to Landlord.

 

If Tenant requests in writing, Landlord shall provide Tenant a breakdown of
Landlord’s upfront costs for the entire Premises within ninety (90) days
following the Commencement Date.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Building’s Rules and Regulations
and Janitorial Specifications

 

(1)                                  The sidewalks, entrances, passages, courts,
elevators, vestibules, stairways, corridors or halls of the Building shall not
be obstructed or encumbered or used for any purpose other than ingress and
egress to and from the premises demised to any tenant or occupant.

 

(2)                                  No awnings or other projection shall be
attached to the outside walls or windows of the Building without the prior
consent of Landlord. No curtains, blinds, shades, or screens shall be attached
to or hung in, or used in connection with, any window or door of the premises
demised to any tenant or occupant, without the prior consent of Landlord. Such
awnings, projections, curtains, blinds, shades, screens or other fixtures must
be of a quality, type, design and color, and attached in a manner, approved by
Landlord.

 

(3)                                  No sign, advertisement, object, notice or
other lettering shall be exhibited, inscribed, painted or affixed on any part of
the outside or inside of the premises demised to any tenant or occupant of the
Building without the prior consent of Landlord. Interior signs on doors and
directory tables, if any, shall be of a size, color and style approved by
Landlord.

 

(4)                                  The sashes, sash doors, skylights, windows,
and doors that reflect or admit light and air into the halls, passageways or
other public places in the Building shall not be covered or obstructed, nor
shall any bottles, parcels, or other articles be placed on any window sills.

 

(5)                                  No show cases or other articles shall be
put in front of or affixed to any part of the exterior of the Building, nor
placed in the halls, corridors, vestibules or other public parts of the
Building.

 

(6)                                  The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein. No tenant shall bring or keep, or permit to be brought
or kept, any inflammable, combustible, explosive or hazardous fluid, materials,
chemical or substance in or about the premises demised to such tenant.

 

(7)                                  No tenant or occupant shall mark, paint,
drill into, or in any way deface any part of the Building or the premises
demised to such tenant or occupant. No boring, cutting or stringing of wires
shall be permitted, except with the prior consent of Landlord, and as Landlord
may direct. No tenant or occupant shall install any resilient tile or similar
floor covering in the premises demised to such tenant or occupant except in a
manner approved by Landlord.

 

(8)                                  No bicycles, vehicles or animals of any
kind shall be brought into or kept in or about the premises demised to any
tenant. No cooking shall be done or permitted in the Building by any tenant
without the approval of the Landlord. No tenant shall cause or permit any
unusual or objectionable odors to emanate from the premises demised to such
tenant.

 

(9)                                  No space in the Building shall be used for
manufacturing, for the storage of merchandise, or for the sale of merchandise,
goods, or property of any kind at auction, without the prior consent of
Landlord.

 

(10)                            No tenant shall make, or permit to be made, any
unseemly or disturbing noises or disturb or interfere with other tenants or
occupants of the Building or neighboring buildings or premises whether by the
use of any musical instrument, radio, television set or other audio device,
unmusical noise, whistling, singing, or in any other way. Nothing shall be
thrown out of any doors or window.

 

(11)                            No additional locks or bolts of any kind shall
be placed upon any of the doors or windows, nor shall any changes be made in
locks or the mechanism thereof. Each tenant must, upon the termination of its
tenancy,

 

1

--------------------------------------------------------------------------------


 

restore to Landlord all keys of stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant.

 

(12)                          All removals from the Building, or the carrying in
or out of the Building or the premises demised to any tenant, of any safes,
freight, furniture or bulky matter of any description must take place at such
time and in such manner as Landlord or its agents may determine, from time to
time. Prior to all removals and/or deliveries, Tenant must notify Landlord of
same. Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of the
Rules and Regulations or the provisions of such tenant’s lease.

 

(13)                          No tenant shall use or occupy, or permit any
portion of the premises demised to such tenant to be used or occupied, as an
office for a public stenographer or typist, or to a barber or manicure shop, or
as an employment bureau. No tenant or occupant shall engage or pay any employees
in the Building, except those actually working for such tenant or occupant in
the Building, nor advertise for laborers giving an address at the Building.

 

(14)                          No tenant or occupant shall purchase spring water,
ice, food, beverage, lighting maintenance, cleaning towels or other like
service, from any company or person not approved by Landlord. No vending
machines of any description shall be installed, maintained or operated upon the
premises demised to any tenant without the prior consent of Landlord.

 

(15)                          Landlord shall have the right to prohibit any
advertising by any tenant or occupant which, in Landlord’s opinion, tends to
impair the reputation of the Building or its desirability as a building for
offices, and upon notice from Landlord, such tenant or occupant shall refrain
from or discontinue such advertising.

 

(16)                          Landlord reserves the right to exclude from the
Building, between the hours of 6:00 P.M. and 8:00 A.M. on business days and at
all hours on Saturdays, Sundays and holidays, all persons who do not present a
pass to the Building signed by Landlord. Landlord will furnish passes to persons
for whom any tenant requests such passes. Each tenant shall be responsible for
all persons for whom it requests such passes and shall be liable to Landlord for
all acts of such persons.

 

(17)                          Each tenant, before closing and leaving the
premises demised to such tenant at any time, shall see that all entrance doors
are locked and all windows closed. Corridor doors, when not in use, shall be
kept closed.

 

(18)                          Each tenant shall, at its expense, provide
artificial light in the premises demised to such tenant for Landlord’s agents,
contractors and employees while performing janitorial or other cleaning services
and making repairs or alterations in said premises.

 

(19)                          No premises shall be used, or permitted to be used
for lodging or sleeping, or for any immoral or illegal purposes.

 

(20)                          The requirements of tenants will be attended to
only upon application at the office of Landlord. Building employees shall not be
required to perform, and shall not be requested by any tenant or occupant to
perform, and work outside of their regular duties, unless under specific
instructions from the office of Landlord.

 

(21)                          Canvassing, soliciting and peddling in the
Building are prohibited and each tenant and occupant shall cooperate in seeking
their prevention.

 

(22)                          There shall not be used in the Building, either by
any tenant or occupant or by their agents or contractors, in the delivery or
receipt of merchandise, freight, or other matter, any hand trucks or other means
of conveyance except those equipped with rubber tires, rubber side guards and
such other safeguards as Landlord may require.

 

2

--------------------------------------------------------------------------------


 

(23)                          If the Premises demised to any tenant become
infested with vermin, such tenant, at its sole cost and expense, shall cause its
premises to be exterminated, from time to time, to the satisfaction of Landlord,
and shall employ such exterminators therefor as shall be approved by Landlord.

 

(24)                          No premises shall be used, or permitted to be
used, at any time, without the prior approval of Landlord, as a store for the
sale or display of goods, wares or merchandise of any kind, or as a restaurant,
shop, booth, bootblack or other stand, or for the conduct of any business or
occupation which predominantly involves direct patronage of the general public
in the premises demised to such tenant, or for manufacturing or for other
similar purposes.

 

(25)                          No tenant shall clean any window in the Building
from the outside.

 

(26)                          No tenant shall move, or permit to be moved, into
or out of the Building or the premises demised to such tenant, any heavy or
bulky matter, without the specific approval of Landlord. If any such matter
requires special handling, only a qualified person shall be employed to perform
such special handling. No tenant shall place, or permit to be placed, on any
part of the floor or floors of the premises demised to such tenant, a load
exceeding the floor load per square foot which such floor was designed to carry
and which is allowed by law. Landlord reserves the right to prescribe the weight
and position of safes and other heavy matter, which must be placed so as to
distribute the weight. All deliveries and/or removal of heavy or bulky matter
shall be scheduled after Normal Building Hours.

 

(27)                          Landlord shall provide and maintain an
alphabetical directory board in the first floor (main lobby) of the Building and
no other directory shall be permitted without the prior consent of Landlord.
Each tenant shall be allowed one line on such board unless otherwise agreed to
in writing.

 

(28)                          With respect to work being performed by a tenant
in its premises with the approval of Landlord, the tenant shall refer all
contractors, contractors’ representatives and installation technicians to
Landlord for its supervision, approval and control prior to the performance of
any work or services. This provision shall apply to all work performed in the
Building including installation of telephones, telegraph equipment, electrical
devices and attachments, and installations of every nature affecting floors,
walls, woodwork, trim, ceilings, equipment and any other physical portion of the
Building.

 

(29)                          Landlord shall not be responsible for lost or
stolen personal property, equipment, money, or jewelry from the premises of
tenants or public rooms whether or not such loss occurs when the Building or the
premises are locked against entry.

 

(30)                          Landlord shall not permit entrance to the premises
of tenants by use of pass keys controlled by Landlord, to any person at any time
without written permission from such tenant, except employees, contractors, or
service personnel directly supervised by Landlord and employees of the United
States Postal Service.

 

(31)                          Each tenant and all of tenant’s employees and
invitees shall observe and comply with the driving and parking signs and markers
on the Land surrounding the Building, and Landlord shall not be responsible for
any damage to any vehicle towed because of noncompliance with parking
regulations. Tenant shall advise all employees that parking in the surface areas
is strictly prohibited, at all times. Surface parking areas are for the sole and
exclusive use of all visitors to the Building, with a two-hour maximum. Tenant
and their employees will be subject to towing and/or parking violation fees,
which will be at the Landlord’s sole discretion. All visitors that will exceed
the two-hour limit must register their vehicles with the Building Manager.
Tenant and it’s employees must register all vehicles that will be on the
Property.

 

(32)                          Without Landlord’s prior approval, no tenant shall
install any radio or television antenna, loudspeaker, music system or other
device on the roof or exterior walls of the Building or on common walls with
adjacent tenants.

 

(33)                          Each tenant shall store all trash and garbage
within its premises or in such other areas specifically designated by Landlord.
No materials shall be placed in the trash boxes or receptacles in the Building
or

 

3

--------------------------------------------------------------------------------


 

Common Areas unless such materials may be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage and will not
result in a violation of any law or ordinance governing such disposal. All
garbage and refuse disposal shall be only through entryways and elevators
provided for such purposes and at such times as Landlord shall designate.

 

No tenant shall employ any persons other than the janitor of Landlord for the
purpose of cleaning its premises without the prior consent of Landlord. No
tenant shall cause any unnecessary labor by reason of its carelessness or
indifference in the preservation of good order and cleanliness. Janitor service
shall include ordinary dusting and cleaning by the janitor assigned to such work
and shall not include beating of carpets or rugs or moving of furniture or other
special services. Janitor service shall be furnished Mondays through Fridays,
legal holidays excepted; janitor service will not be furnished to areas which
are occupied after 9:30 P.M. Window cleaning shall be done only by Landlord, and
only between 6:00 A.M and 5:00 P.M.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Commencement Date Confirmation

 

DECLARATION BY LANDLORD AND TENANT AS TO DATE OF DELIVERY AND
ACCEPTANCE OF POSSESSION OF PREMISES

 

Attached to and made a part of the Lease dated the        day
of                       ,                , entered into and by 9801 Westchase,
Ltd. as LANDLORD, and                                                     as
TENANT.

 

LANDLORD AND TENANT do hereby declare that possession of the Premises was
accepted by TENANT on the               day of                ,             .
The Premises required to be constructed and finished by LANDLORD in accordance
with the provisions of the Lease have been satisfactorily completed by LANDLORD
and accepted by TENANT, the Lease is now in full force and effect, and as of the
date hereof, LANDLORD has fulfilled all of its obligations under the Lease. The
Lease Commencement Date is hereby established
as                             ,                           . The Term of this
Lease shall terminate
on                                        ,                      .

 

 

 

LANDLORD:

 

 

 

9801 WESTCHASE, LTD., a Texas limited partnership

 

 

 

By:

9801 Westchase, Ltd., a Texas limited partnership, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Vahid Tabrizi, it’s Partner and

Attorney in Fact for General Partner

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Renewal Option

 

Tenant shall have one (1) option to extend this Lease for an additional period
of three (3) years. The extended term shall be on all of the same terms and
conditions of this Lease with the exception that the Monthly Rent for the
extended term shall be the then prevailing rental rate being charged by
comparable buildings in the Westchase sub market. In order for Tenant to
exercise this option to extend, Tenant must give Landlord written notice of its
election to extend at least six (6) months (but no sooner than twelve [12]
months) prior to the normal expiration date of the Lease, time being of the
essence, which notice shall request that Landlord provide Tenant with the rental
rate for the extended term. Landlord shall furnish Tenant with the rental rate
for the extended term within fifteen (15) business days of receipt of Tenant’s
notice to extend. If the parties have not signed a written amendment to this
Lease confirming the extended term and the corresponding rental rate at least
four (4) months prior to the normal expiration date of the Lease, time being of
the essence, then Tenant’s extension of the Lease shall be automatically null
and void and this Lease shall expire as if the extension option had never been
exercised.

 

Tenant agrees to execute such additional documents, if any, as Landlord may
reasonably require regarding any such extension. The foregoing option to extend
is given on the express condition that Tenant may not exercise the foregoing
option to extend if it shall be in default under the Lease beyond any applicable
cure period. Any attempted exercise while in default shall be null and void and
of no effect. Tenant has no other option(s) to extend the term of this Lease
except as set forth in this paragraph.

 

1

--------------------------------------------------------------------------------
